Exhibit 10.1


CONFIDENTIAL        Execution Version





--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
by and among
Derwood Limited
as Buyer,
NorthStar Realty Finance Limited Partnership,
as Seller
NorthStar Healthcare JV Holdings, LLC,
NorthStar TK Healthcare REIT, LLC,
NorthStar TK Healthcare Operating Company, LLC,
NorthStar Healthcare JV, LLC,
and
NRFC Healthcare Holding Company, LLC



--------------------------------------------------------------------------------

Dated as of November 4, 2016





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
Article I DEFINITIONS
1


1.1
Defined Terms
1


1.2
Terms Defined Elsewhere
13


1.3
Interpretation
15


Article II PURCHASE AND SALE OF INTERESTS; PURCHASE PRICE
16


2.1
Sale and Purchase of Purchased Interests
16


2.2
Purchase Price
16


2.3
Escrow Arrangements
17


2.4
Adjustments to Equity Value
17


2.5
Governing Documents
21


2.6
Tax Treatment
21


2.7
Allocation of Purchase Price
22


2.8
Withholding
22


2.9
Capital Advance
22


Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER
23


3.1
Title to the Purchased Interests
23


3.2
Organization
23


3.3
Authorization of Agreement
23


3.4
Conflicts; Consents of Third Parties
24


3.5
Legal Proceedings
24


3.6
Tax Status
25


3.7
Limitations of Representations and Warranties
25


Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
25


4.1
Organization
25


4.2
Authorization of Agreement
26


4.3
Conflicts; Consents of Third Parties
27


4.4
Capitalization; Subsidiaries
27


4.5
Financial Statements
29


4.6
Undisclosed Liabilities
30


4.7
Absence of Certain Changes
30


4.8
Compliance with Laws
30


4.9
Legal Proceedings
31


4.10
Properties
32


4.11
Tax Matters
34


4.12
No Employees; No Benefit Plans
36


4.13
No Condemnation
36


4.14
Intellectual Property
36


4.15
Environmental Matters
37





i



--------------------------------------------------------------------------------





4.16
Material Contracts
37


4.17
Insurance
40


4.18
Affiliated Transactions
40


4.19
Financial Advisor
41


4.20
Disclaimer of any Representations Regarding Estimates and Projections
41


4.21
Limitations of Representations and Warranties
41


Article V REPRESENTATIONS AND WARRANTIES OF BUYER
42


5.1
Organization
42


5.2
Authorization of Agreement
42


5.3
Conflicts; Consents of Third Parties
42


5.4
Legal Proceeding
43


5.5
Financial Advisor
43


5.6
Purchase for Investment
43


5.7
Financial Ability
43


5.8
Sophisticated Party
43


5.9
Compliance with Laws
43


5.10
Investigation; Limitation on Representations and Warranties; Disclaimer of Other
Representations and Warranties
43


5.11
No Other Representations or Warranties
44


Article VI COVENANTS AND AGREEMENTS
44


6.1
Conduct of the Healthcare Portfolio Pending the Closing
44


6.2
Efforts; Consents and Approvals
45


6.3
Pre-Closing Restructuring
47


6.4
Financing
47


6.5
Public Announcements
48


6.6
Conveyance Taxes
48


6.7
Expenses
48


6.8
Further Assurances
49


6.9
Managers
49


6.10
Casualty and Condemnation
49


6.11
Advice of Changes
49


ARTICLE VII CLOSING
50


7.1
Closing
50


7.2
Conditions to Each Party’s Obligations to Effect the Closing
50


7.3
Conditions to Obligations of the Seller Group
50


7.4
Conditions to Obligations of Buyer
51


7.5
Closing Deliveries
52


Article VIII INDEMNIFICATION
53


8.1
Survival
53


8.2
Obligation of Seller to Indemnify
53


8.3
Obligation of Buyer to Indemnify
54


8.4
Certain Limitations
54





ii



--------------------------------------------------------------------------------





8.5
Indemnification Procedure
55


8.6
Measure of Indemnification
56


8.7
Exclusivity of Indemnity
57


8.8
Tax Treatment of Indemnity Payments
58


Article IX TERMINATION OF AGREEMENT
58


9.1
Termination
58


9.2
Effect of Termination
59


Article X MISCELLANEOUS
63


10.1
Dispute Resolution; Venue
63


10.2
Notices
64


10.3
Entire Agreement
65


10.4
Waivers and Amendments
66


10.5
Governing Law
66


10.6
Binding Effect; Assignment
66


10.7
Severability of Provisions
66


10.8
Disclosure Schedule
67


10.9
Counterparts
67


10.10
No Personal Liability
67


10.11
No Third Party Beneficiaries
67





Exhibits
Exhibit A
Pre-Closing Restructuring
Exhibit B
Sample Adjustment Calculation and Adjustment Principles
Exhibit C
Form of Newco LLC Agreement
Exhibit D
Form of JV LLC Agreement
Exhibit E-1
Form of Buyer Officer’s Certificate
Exhibit E-2
Form of Seller Officer’s Certificate
Exhibit E-3
Form of Company Officer’s Certificate
Exhibit F
Asset Management Services
Exhibit G
Form of Capital Contribution Advance Guarantee
Exhibit H
Allocated Purchase Price (JV Interest)
Exhibit I
Form of JV Letter Agreement





iii



--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT, dated as of November 4, 2016 (this
“Agreement”), by and among Derwood Limited, a Hong Kong limited company
(“Buyer”), NorthStar Realty Finance Limited Partnership, a Delaware limited
partnership (“Seller” or “NRF OP”), NorthStar Healthcare JV Holdings, LLC, a
Delaware limited liability company (“NRF OP SPV”), NorthStar TK Healthcare REIT,
LLC, a Delaware limited liability company (“JV”), NorthStar TK Healthcare
Operating Company, LLC, a Delaware limited liability company (“JV OpCo”),
NorthStar Healthcare JV, LLC, a Delaware limited liability Company (“Newco”),
and NRFC Healthcare Holding Company, LLC, a Delaware limited liability company
(the “Company” and, together with Seller, NRF OP SPV, JV, JV OpCo and Newco, the
“Seller Group”). Buyer and the members of the Seller Group are each sometimes
referred to herein as a “Party” and collectively as the “Parties”.
WHEREAS, as of the date hereof, the Company, directly or indirectly through its
ownership interests in its Subsidiaries (each a “Company Subsidiary” and
collectively, the “Company Subsidiaries”), owns interests in 457 real property
healthcare assets (each, together with any Eligible Property acquired after the
date hereof, a “Property” and collectively, the “Healthcare Portfolio”);
WHEREAS, upon completion of the Pre-Closing Restructuring, Seller (or its
Affiliates), directly or indirectly through JV, will own one hundred percent
(100%) of the ownership interests in Newco, which in turn will own one hundred
percent (100%) of the Company; and
WHEREAS, Seller has agreed to sell (or cause to be sold) to Buyer, and Buyer has
agreed to purchase from Seller, no more than 47% of the common limited liability
company interests of the JV issued and outstanding (the “JV HoldCo Interests”)
representing indirect ownership of the Buyer Ownership Percentage of the Company
Interests (as defined below) (the “Purchased Interests”), upon the terms and
subject to the conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements entered into herein, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do agree as follows:

ARTICLE I

DEFINITIONS

1.1    Defined Terms. For all purposes of this Agreement, the following terms
shall have the respective meanings set forth in this Section 1.1 (such
definitions to be equally applicable to both the singular and plural forms of
the terms herein defined):
“Adjustment Amount” means, with respect to any Property, (a) in the case of a
sale consummated prior to Closing, excluding Condemnations and any Option Sale,
but including the MOB Sale, an amount equal to (i) the Allocated Purchase Price
(JV Interest) for such Property minus (ii) the amount of any Company
Indebtedness related to such Property that


1



--------------------------------------------------------------------------------





is repaid, (b) in the case of a purchase consummated prior to the Closing, an
amount equal to the sum of (i) the product of (A) the purchase price paid by the
Company or a Company Subsidiary for such Property prior to Closing (including
any deposit) multiplied by (B) the Company’s direct or indirect percentage
ownership interest in such Property, plus (ii) the out-of-pocket fees and
expenses incurred or payable by the Seller Group or its Affiliates in connection
with such purchase minus (iii) the amount of any Company Indebtedness related to
such Property that is incurred, or (c) in the case of a Condemnation, the net
proceeds directly or indirectly received by the Company for such Property prior
to Closing, after the repayment of any Company Indebtedness related to such
Property and deducting out-of-pocket fees and expenses incurred or payable,
directly or indirectly, by the Company in connection with such Condemnation.
“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise. For the avoidance of doubt, NRF and NSAM
are Affiliates of Seller.
“Allocated Purchase Price (JV Interest)” means, with respect to a Property, the
amount set forth opposite such Property in the column titled “Allocated Purchase
Price (JV Interest)” on Exhibit H, provided, that, in the case of Properties
located in the United Kingdom, the amount for each such Property shall be
re-valued to be the product of (a) the amount in United Kingdom Pound Sterling
utilized to determine the U.S. Dollar amount for such Property as set forth on
Exhibit H on the date hereof multiplied by (b) the Closing Date Exchange Rate.
“Asset Management Services” means the asset management services described on
Exhibit F.
“Balance Sheet Date” means March 31, 2016.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York, New York, Beijing, PRC or Hong Kong are authorized or
obligated by Law to close.
“Buyer Ownership Percentage” means a percentage determined by dividing (x) the
Purchase Price by (y) the Total Equity Value as determined at Closing pursuant
to Section 2.4, as such percentage may be adjusted pursuant to the applicable
Side Letter.
“Casualty” means damage or destruction by acts of terrorism, sabotage, war
(whether or not declared), rioting, civil disturbance or armed hostility, fire,
earthquakes, tornados, hurricanes, windstorms or other weather conditions or
natural calamities or other force majeure events or casualty.
“CIRC” means the Insurance Regulatory Commission of the PRC or its competent
local counterparts.


2



--------------------------------------------------------------------------------





“Claims” means suits, actions, proceedings, investigations, demands, claims,
liabilities, fines, penalties, liens, judgments, losses, injuries, damages,
settlement expenses or costs of whatever kind or nature, whether direct or
indirect, known or unknown, contingent or otherwise (including any action or
proceeding brought or threatened or ordered by any Governmental Entity),
including attorneys’ and experts’ fees and expenses, and investigation and
remediation costs.
“Closing Account” means the account or accounts designated in writing by Seller
at least two (2) Business Days prior to the Closing Date.
“Closing Date” means the date (such date, the “Initial Closing Date”) that is
the later of (a) January 16, 2017 and (b) thirty (30) days following the
satisfaction or waiver of the conditions to the Closing set forth in
Sections 7.2, 7.3 and 7.4 (other than those conditions which, by their terms,
are to be satisfied or waived at the Closing, but subject to the satisfaction or
waiver of such conditions), provided, that, (i) the Initial Closing Date may be
extended by Seller to the date (such date, the “Extended Closing Date”) that is
fifteen (15) days following the Initial Closing Date upon written notice to
Buyer if such notice is delivered no later than three (3) Business Days
following the satisfaction of the conditions to the Closing set forth in
Sections 7.2, 7.3 and 7.4 (other than those conditions which, by their terms,
are to be satisfied or waived at the Closing, but subject to the satisfaction or
waiver of such conditions), and (ii) the Extended Closing Date may be extended
by Seller to the date that is fifteen (15) days following the Extended Closing
Date upon written notice to Buyer if such notice is delivered no later than
three (3) Business Days following the Initial Closing Date; provided, further,
that in the event the “Closing Date” as determined in accordance with this
clause (b) were to fall on January 23, 2017 through February 3, 2017, the
“Closing Date” shall be such date as mutually agreed in good faith amongst the
Parties but, in the event the Parties are unable to agree to a Closing Date
during such period, the “Closing Date” shall be February 6, 2017; or such
earlier or later date as may be mutually agreed upon in writing by Seller and
Buyer.
“Closing Date Exchange Rate” means the rate of exchange of British pounds into
U.S. dollars reported in The Wall Street Journal on the Business Day immediately
prior to the date on which Seller delivers the Estimated Adjustment Statement to
Buyer.
“Closing Date Indebtedness” means the amount of Company Indebtedness as of the
Closing Date as finally determined in accordance with Section 2.4.
“Closing Date Lender Reserves” means the amount of Lender Reserves as of the
Closing Date as finally determined in accordance with Section 2.4.
“Closing Date Working Capital” means the amount of Working Capital as of the
Closing Date as finally determined in accordance with Section 2.4.
“Code” means the U.S. Internal Revenue Code of 1986.
“Colony Merger Agreement” means the Agreement and Plans of Merger, dated June 2,
2016, by and among Seller, NSAM, Colony Capital, Inc., New Polaris Inc., New
Sirius Inc., NorthStar Realty Finance Limited Partnership, Sirius Merger Sub-T,
LLC and New Sirius Merger Sub, LLC, as may be amended, supplemented or modified
from time to time.


3



--------------------------------------------------------------------------------





“Company Indebtedness” means the Indebtedness of the Company and the Company
Subsidiaries, as determined on a consolidated basis and in accordance with the
Sample Adjustment Calculation and Adjustment Principles; provided, that, Company
Indebtedness shall not include any Indebtedness taken into account in the
determination of clause (b) of the Adjustment Amount.
“Company Indebtedness Estimate Amount” means Three Billion, Five Hundred
Thirty-Six Million, One Hundred Thirty-One Thousand, Three Hundred Eight Dollars
($3,536,131,308), provided, that, in the case of Company Indebtedness in United
Kingdom Pound Sterling and related to Properties located in the United Kingdom,
the amount of such Company Indebtedness shall be re-valued, and the Company
Indebtedness Estimate Amount shall be increased or decreased, as and if
applicable, by an amount equal to the product of (a) the amount in United
Kingdom Pound Sterling utilized in determining the U.S. Dollar amount for the
Company Indebtedness Estimate Amount on the date hereof multiplied by (b) the
Closing Date Exchange Rate.
“Company Material Adverse Effect” means any change, event, condition or effect
(each, an “Effect”) that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect on the assets,
properties, liabilities, financial condition, business or results of operations
of the Company and Company Subsidiaries, taken as a whole; provided, however,
that no Effects resulting or arising from the following shall be deemed to
constitute a Company Material Adverse Effect or shall be taken into account when
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur: (i) any changes in general United States or
global economic conditions, (ii) conditions (or changes therein) in any industry
in which the Company or its Subsidiaries operate, (iii) general economic,
political and/or regulatory conditions (or changes therein), including any
changes effecting financial, credit or capital market conditions, including
changes in interest or exchange rates, (iv) any change in GAAP or interpretation
thereof, (v) any adoption, implementation, promulgation, repeal, modification,
amendment, reinterpretation, or other change in any applicable Law of or by any
Governmental Entity, (vi) any actions taken, or the failure to take any action,
as required by the terms of this Agreement or at the request or with the consent
of Buyer and any Effect directly attributable to the announcement of this
Agreement and the Transactions, (vii) any failure by the Company to meet any
internal or published projections, estimates or expectations of the Company’s
revenue, earnings or other financial performance or results of operations for
any period (it being understood that the facts or occurrences giving rise or
contributing to such failure that are not otherwise excluded from the definition
of a “Company Material Adverse Effect” may be taken into account),
(viii) Effects arising out of changes in geopolitical conditions, acts of
terrorism or sabotage, war (whether or not declared), the commencement,
continuation or escalation of a war or acts of armed hostility, earthquakes,
tornados, hurricanes or other weather conditions or natural calamities or other
force majeure events, including any material worsening of such conditions
threatened or existing as of the date of this Agreement, (ix) any breach,
violation or non-performance by Buyer or any of its Affiliates of any of their
obligations under this Agreement, (x) any bankruptcy, insolvency or
reorganization of any tenant under any Company Lease or the commencement of any
bankruptcy, insolvency or reorganization proceeding with respect to any tenant
under any Company Lease, (xi) any Effect relating to Seller or its Affiliates
other than the Company and the Company Subsidiaries, including any change in the
market price or trading volume of any


4



--------------------------------------------------------------------------------





securities or Indebtedness of Seller or any of its Affiliates (it being
understood that the facts or occurrences giving rise or contributing to such
change or any consequence resulting from such change, to the extent attributable
to the Company and the Company Subsidiaries and not otherwise excluded from the
definition of “Company Material Adverse Effect”, may be taken into account) and
(xii) changes in reimbursement rates, policies and procedures of Third-Party
Payors or Government Entities, provided, that, if any Effect described in
clauses (i), (ii), (iii), (iv), (v), (viii) and (xii) has had a materially
disproportionate adverse impact on the Company relative to other companies of
comparable size to the Company operating in the industry or industries in which
the Company operates, then the incremental impact of such event shall be taken
into account for the purpose of determining whether a Company Material Adverse
Effect has occurred.
“Data Tape” means the Microsoft Excel file labeled “NRF HC Datatape by Asset
Type_03.31.16” made available by Seller to Buyer prior to the date hereof.
“Debt Financing” means an amount of debt financing in Dollars sufficient for
Buyer to pay the Purchase Price and all other amounts to be paid by Buyer at
Closing in connection with the consummation of the Transactions.
“Debt Financing Sources” means the lender parties to the Loan Agreements each of
whom shall be an internationally recognized banking institution reasonably
acceptable to Seller.
“Deposit Amount” means Ten Million Dollars ($10,000,000).
“Deposit Release Instruction” means, subject to the provisos in Section 9.2(b)
and Section 9.2(c), the joint written instructions of Buyer and Seller
instructing the Escrow Agent to distribute the Deposit Amount or a portion
thereof to Seller or Buyer, as applicable.
“Determination Time” means 11:59 p.m. Eastern Time on the day immediately
preceding the Closing Date; provided, that, if as a result of a breach by the
Seller of any of its covenants contained in Section 6.1(d) of this Agreement,
Indebtedness, Working Capital or Lender Reserves shall have changed between the
Determination Time and the time immediately preceding the effective time of the
consummation of the Transactions, then any such changes shall be included in the
calculation of Closing Date Indebtedness, Closing Date Working Capital and/or
Closing Date Lender Reserves (as the case may be).
“Eligible Property” means any healthcare real estate assets acquired by the
Company or a Company Subsidiary during the period between the date hereof and
the Closing with the consent of Buyer as required pursuant to Section 6.1(b).
“Environmental Laws” means any and all applicable Laws existing on the date
hereof which (i) regulate or relate to the protection or clean-up of the
environment; the use, treatment, storage, transportation, handling, disposal or
release of, or exposure to, Hazardous Substances; the preservation or protection
of waterways, groundwater, drinking water, air, wildlife, plants or other
natural resources; or the protection of the health and safety of employees; or
(ii) impose liability or responsibility with respect to any of the foregoing,


5



--------------------------------------------------------------------------------





including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), or any other Law of similar effect.
“Equitable Principles” means (a) bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally
and (b) general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Escrow Agent” means a U.S., Hong Kong or Singapore branch of an internationally
recognized banking institution, as mutually agreed upon by Seller and Buyer.
“Escrow Agreement” means an escrow agreement by and among Buyer, Seller and the
Escrow Agent in form and substance reasonably acceptable to Buyer and Seller
pursuant to which the Escrow Agent shall agree to hold the Deposit Amount in
Dollars until such time as the Deposit Amount, Termination Fee or Expense
Reimbursement Amount becomes payable to Buyer or Seller pursuant to the terms
hereof.
“Estimated Total Equity Value” means One Billion, Eight Hundred Twenty-Eight
Million, One Hundred Eighty-Eight Thousand, Two Hundred Fifty-Seven Dollars
($1,828,188,257).
“Expense Reimbursement Amount” means Five Million Dollars ($5,000,000).
“Fundamental Representations” means the representations and warranties set forth
in Sections 3.1 (Title to Purchased Interests), 3.2 (Organization), 3.3
(Authorization of Agreement), 3.4(a)(i) (Conflicts), 4.1 (Organization), 4.2
(Authorization of Agreement), 4.3(a)(i) (Conflicts), 4.4 (Capitalization;
Subsidiaries), 4.11(j) (Tax Matters), 4.19 (Financial Advisor), 5.1
(Organization), 5.2 (Authorization of Agreement) and 5.5 (Financial Advisor).
“Fraud” means a claim for actual and intentional fraud based on any
representation contained in Article III, IV or V of this Agreement and requires
(a) a material false statement or that a material omitted fact be necessary in
order to make such representation, in the light of the circumstances under which
it was made, not misleading, (b) that the party making such representation,
through its “Knowledge” individuals, had actual knowledge of the inaccuracy of
such material statement or that such material omitted fact was necessary in
order to make such representation, in the light of the circumstances under which
it was made, not misleading, (c) the party making such representation had the
intent to deceive the other party or to induce the other party to enter into
this Agreement and (d) the other party acted in reliance on such representation
and suffered injury as a result of such reliance. For the avoidance of doubt,
“Fraud” does not include any claim for equitable fraud, promissory fraud, unfair
dealings fraud, or any torts based on negligence or recklessness.
“Government Sponsored Health Care Program” means any plan or program providing
health care benefits, whether directly through insurance or otherwise, that is
funded directly, in whole or part, by a Governmental Entity, whether pursuant to
one or more contracts


6



--------------------------------------------------------------------------------





with the applicable Governmental Entity or otherwise, including Medicare, state
Medicaid programs, the TRICARE program, Medicare Advantage and managed Medicaid.
“Governmental Entity” means any government or governmental, judicial,
administrative or regulatory body thereof, or political subdivision thereof,
whether domestic, foreign, federal, national, state, provincial, local or
supranational, or any agency, commission, instrumentality or authority thereof,
any self-regulatory or quasi-governmental authority or any court, tribunal or
arbitrator (public or private).
“Hazardous Substances” means any toxic, carcinogenic, reactive, corrosive,
ignitable or flammable chemical or chemical compound, or hazardous or toxic
substance, material or waste, or pollutant or contaminant, whether solid, liquid
or gas, in each case, that is listed, or is subject to regulation, control or
remediation under, any Environmental Laws, including petroleum and petroleum
byproducts, asbestos, polychlorinated biphenyls and toxic mold.
“Health Care Laws” means (i) any and all applicable federal, state and local
Laws of any applicable Governmental Entity concerning health care or insurance
fraud and abuse, including, as applicable, the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b) and 41 U.S.C. §§ 51-58), the civil False Claims Act
(31 U.S.C. § 3729 et seq.), the Exclusion Laws (42 U.S.C.§§ 1320a-7 and
1320a-7a), the Program Fraud Civil Remedies Act (31 U.S.C. §§ 3801-3812), the
Civil Monetary Penalties Law (42 U.S.C. §§ 1320a and 1320a-7b, and the
regulations promulgated pursuant to such statutes; (ii) the federal Food, Drug &
Cosmetic Act (21 U.S.C. §§ 301 et seq.), the Federal Health Care Fraud Law
(18 U.S.C. § 1347) and all federal and state Laws, as applicable, concerning
pharmacology and dispensing medicines or controlled substances, and the
regulations promulgated thereunder; (iii) any and all applicable federal, state
and local Laws concerning privacy and data security for patient information,
including the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. §§ 1320d-1329d-8), as amended, and all federal and state laws
concerning medical record retention, privacy, security, patient confidentiality
and informed consent, and the regulations promulgated thereunder; (iv) Medicare
(Title XVIII of the Social Security Act), as amended and the regulations
promulgated thereunder, including, specifically, conditions of participation for
skilled nursing facilities; (v) Medicaid (Title XIX of the Social Security Act)
and the regulations promulgated thereunder; (vi) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vii) the Patient Protection and Affordable
Care Act (Pub. L. 111-148) as amended by the Health Care and Education
Reconciliation Act of 2010 (Pub. L. 111-152); (viii) quality, safety and
accreditation standards and requirements of all applicable state Laws or
regulatory bodies; (ix) federal, state and local Laws regulating the ownership,
operation or licensure of a health care facility or business, or assets used in
connection therewith, including hospitals, skilled nursing facilities, assisted
living facilities, independent living facilities and memory care facilities;
(x) federal, state and local Laws relating to the provision of management or
administrative services in connection with the practice of a health care
profession, employment of professionals by non-professionals, professional fee
splitting, patient brokering, patient or program charges, claims submission,
record retention, certificates of need, certificates of operations and
authority; (xi) federal and state Laws with respect to financial relationships
between referral sources and referral recipients, including, but not limited to
the federal Stark Law (42 U.S.C. 1395nn et. seq.) and the


7



--------------------------------------------------------------------------------





regulations promulgated thereunder; (xii) life safety codes; and (xiii) the Laws
of any foreign jurisdiction in which the Company or its Subsidiaries operate
that are analogous to those Laws identified in items (i) through (xii) above.
“Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (a) gross or net income or gross or net receipts or profits,
including any capital gains and minimum Taxes; and (b) multiple bases, including
corporate franchise, doing business or occupation Taxes, if one or more of the
bases upon which such Tax may be based upon, measured by, or calculated with
respect to, is described in clause (a) above.
“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including reimbursement and all other obligations with respect
to any surety bonds, letters of credit, bankers’ acceptances, in each case, only
to the extent drawn, and the Series B Cumulative Redeemable Preferred Interests
of NorthStar Realty Healthcare, LLC, whether or not matured), (b) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments, (c) all obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable and accrued
commercial or trade liabilities arising in the ordinary course of business,
(d) all interest rate and currency swaps, caps, collars and similar agreements
or hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency (valued at the
termination value thereof), (e) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (f) all obligations of such Person in respect of leases
of (or other agreements conveying the right to use) property or other assets
which GAAP requires to be classified and accounted for as capital leases as of
the date of this Agreement, (g) all indebtedness secured by any Lien on any
property or asset owned or held by such Person, and (h) all guarantees by such
Person of the Indebtedness of any other Person; provided, however, that
Indebtedness shall not include intercompany obligations between the Company and
any Company Subsidiary.
“Intellectual Property” means all intellectual property, including trademarks,
service marks, trade names, any goodwill associated with the foregoing, Internet
domain names, patents, copyrights, trade secrets, and rights in inventions and
know-how, and all registrations and applications for any of the foregoing.
“IRS” means the Internal Revenue Service.
“JV Letter Agreement” means the letter agreement to be entered into by and
between Buyer and NRF OP SPV on the Closing Date, substantially in the form of
Exhibit I hereto.
“Knowledge” means the actual knowledge, after making reasonable inquiry, of
(a) Jonathan A. Langer, Robert Gatenio, Daniel D. Raffe, Ronald J. Jeanneault
and Ann B. Harrington, in the case of the Seller Group or any member thereof or
(b) Zuyu Tan, Xiaochen Li, Tim Zhang and Lin Xu, in the case of Buyer.


8



--------------------------------------------------------------------------------





“Law” means all foreign, federal, national, supranational, state, provincial and
local laws, statutes, codes, ordinances, rules, regulations, resolutions, Orders
and rules of law (including common law).
“Lender Reserves” means amounts held in escrow or a segregated account pursuant
to the requirements of Indebtedness for borrowed money of the Company or the
Company Subsidiaries, as determined on a consolidated basis and in accordance
with the Sample Adjustment Calculation and Adjustment Principles.
“Letter of Credit” means a letter of credit issued by the Debt Financing Sources
in the amount of Ten Million Dollars ($10,000,000), in form and substance
reasonably acceptable to Buyer and Seller, pursuant to which Seller shall be
permitted to draw on in the event the Deposit Amount, Termination Fee or Expense
Reimbursement Amount becomes payable to Seller pursuant to the terms hereof.
“Licensing Survey” means any federal Statement of Deficiencies and Plan of
Correction and any similar investigation, survey, inspection and plan of
correction undertaken or issued by a Governmental Entity and related to the
ownership or operation of a Property.
“Lien” means any lien, pledge, mortgage, hypothecation, deed of trust, security
interest, claim, lease, license, charge, option, right of first refusal,
easement, adverse claim, reversion, servitude, transfer restriction, voting
restriction, encumbrance or other similar or dissimilar prohibition, restriction
or limitation, including pursuant to any Order.
“Loan Agreements” means one or more loan agreements to be entered into by Buyer
and the Debt Financing Sources in connection with the Debt Financing, in form
and substance reasonably acceptable to Seller, which shall (a) provide for a
principal amount of not less than an amount sufficient to pay the Purchase Price
and all other amounts to be paid by Buyer at Closing in connection with the
consummation of the Transactions, (b) contain customary conditions to funding,
(c) include a commitment of the Debt Financing Sources to fund the Debt
Financing upon satisfaction of the conditions to funding, which commitment shall
not expire prior to the Outside Date and (d) shall not impose any liabilities or
obligations on Seller, the Company or any of their respective Affiliates.
“Loan Documents” means the Loan Agreements and all exhibits, schedules and
annexes thereto.
“Material Casualty” means a Casualty for which the aggregate cost to repair the
related damage is reasonably expected by Seller to be Five Million Dollars
($5,000,000) or more in the aggregate.
“Material Condemnation” means a Condemnation for which the condemnation award
reasonably expected by Seller is Five Million Dollars ($5,000,000) or more in
the aggregate.
“MOB Sale” means the sale of a portfolio of medical office buildings as
described in further detail on Schedule 1.1(a).


9



--------------------------------------------------------------------------------





“NDRC” means the National Development and Reform Commission of the PRC or its
competent local counterparts.
“NRF” means NorthStar Realty Finance Corp.
“NSAM” means NorthStar Asset Management Group Inc.
“Option Sale” means any sale of a Property made following the exercise of a
purchase option pursuant to the agreement set forth on Schedule 1.1(b).
“Order” means any order, injunction, judgment, decree, stipulation,
determination, ruling, writ, assessment or arbitration or other award of a
Governmental Entity.
“Organizational Documents” means, as to any Person, its (a) certificate or
articles of incorporation, or similar corporate or other instruments of
organization, (b) articles of association, by-laws or other similar instruments,
and (c) shareholder agreements, limited partnership agreements, limited
liability company agreements or operating agreements and other similar governing
corporate documents.
“Permit” means any approvals, authorizations, consents, licenses, permits,
waivers, certifications, franchises, certificates, variances, registrations or
other similar authorization issued, or otherwise granted, by a Governmental
Entity.
“Permitted Liens” means (a) all Liens disclosed in policies of title insurance,
(b) Liens for Taxes, assessments or other governmental charges not yet due,
payable or delinquent (or which may be paid without interest or penalties) or
the amount or validity of which is being contested in good faith by appropriate
proceedings for which the Company or one of its Subsidiaries has established
adequate reserves to the extent required by GAAP, (c) mechanics’, carriers’,
workers’, repairers’, and similar Liens arising or incurred in the ordinary
course of business or the amount or validity of which is being contested in good
faith by appropriate proceedings for which the Company or one of its
Subsidiaries has established adequate reserves to the extent required by GAAP,
(d) pledges, deposits or other Liens to the performance of bids, trade contracts
(other than for borrowed money), leases or statutory obligations, (e) zoning,
entitlement and other land use and environmental regulations by any Governmental
Entity, (f) minor survey exceptions and matters as to the Properties which would
be disclosed by an accurate survey or inspection of such real property and which
do not materially impair the current occupancy or current use of such Property,
(g) any Lien affecting the fee interest of any Property created by the
applicable tenant(s) of such fee interest, (h) title of a lessor under any
lease, (i) any Liens discharged or released at or in connection with Closing,
(j) any lien, pledge or security interest granted in connection with any
Indebtedness for borrowed money of the Company or any Company Subsidiary and (k)
such other imperfections in title, charges, easements, restrictions and
encumbrances which do not materially impair the current occupancy or current use
of such Property.
“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Entity or
other entity.


10



--------------------------------------------------------------------------------





“PRC” means the People’s Republic of China (excluding Taiwan, and the Hong Kong
and the Macau Special Administrative Regions).
“PRC Approvals” means the filings with and/or approvals of CIRC and NDRC and the
completion of the outbound investment related foreign exchange filing with the
relevant bank authorized by SAFE required with respect to the consummation of
the Transactions.
“Pre-Closing Documents” means the documents, agreements and instruments
necessary to effect the Pre-Closing Restructuring, each of which shall be in
form and substance reasonably acceptable to Buyer.
“Pre-Closing Restructuring” means the transactions set forth on Exhibit A, as
may be revised from time to time by agreement of the Parties prior to the
Closing.
“Pre-Closing Tax Period” means any Tax period that ends on or prior to the
Closing Date and that portion of any Straddle Period that ends on the Closing
Date.
“Representatives” means the officers, directors, employees, accountants,
consultants, legal counsel, financing sources, agents and other representatives
of a Person.
“SAFE” means the State Administration of Foreign Exchange of the PRC or its
competent local counterparts.
“Side Letters” means those certain letter agreements entered into by the Parties
concurrently with the execution of this Agreement.
“Straddle Period” means any Tax period that begins on or prior to the Closing
Date and ends after the Closing Date.
“Subsidiary” means, with respect to any specified Person, any (i) entity of
which such specified Person directly or indirectly owns or has the power to vote
shares of any capital stock or other ownership interests (x) having voting power
to elect a majority of the directors of such corporation or other Persons
performing similar functions for such entity or (y) representing (I) 50% or more
of the ownership interests in such entity (by value) or (II) an interest in 50%
or more of the capital or profits of such entity, or (ii) with respect to which
such specified Person acts as sole managing member or sole general partner or in
a similar capacity. For the avoidance of doubt, each of the Company and the
Company Subsidiaries is, and following the Pre-Closing Restructuring Newco will
be, a Subsidiary of JV, and NRF OP SPV is a Subsidiary of Seller.
“Tax” or “Taxes” means any federal, state, local or foreign taxes, including all
net income, gross receipts, license, payroll, employment, excise, severance,
escheat or abandoned property, stamp, occupation, premium, windfall profits,
environmental, customs duties, equity, franchise, profits, withholding, social
security, unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum, or
other tax of any kind whatsoever, including any interest, penalty or addition
thereto imposed by a Taxing Authority.


11



--------------------------------------------------------------------------------





“Taxing Authority” means the IRS or any other Governmental Entity having or
purporting to exercise jurisdiction with respect to any Tax.
“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, or information reports required to be
supplied to a Taxing Authority in connection with Taxes, including any schedule
or attachment thereto or amendment thereof.
“Termination Fee” means Ten Million Dollars ($10,000,000).
“Third Party Payor” means any Government Sponsored Health Care Program, insurer,
health benefit plan, health maintenance organization, preferred provider
organization, employer-sponsored health plan, multi-employer welfare trust, or
any other managed care program or third party payor, including any fiscal
intermediary or contractor of any of the foregoing.
“Transaction Documents” means the Side Letters, the Escrow Agreement (if
applicable), the Letter of Credit (if applicable), the Newco LLC Agreement, the
JV LLC Agreement, the JV Letter Agreement, the Pre-Closing Documents and the
other documents, certificates and instruments to be executed and delivered to
consummate the Transactions.
“Transactions” means the sale and purchase of the Purchased Interests and the
performance of the related covenants and agreements contemplated by this
Agreement.
“U.S. Tax Person” means a U.S. person (as defined in Section 7701(a)(30) of the
Code).
“Willful Breach” means with respect to any breaches or failures to perform any
of the covenants or other agreements contained in this Agreement, a material
breach that is a consequence of an act or failure to act undertaken by the
breaching Person with actual or constructive knowledge (which shall be deemed to
include knowledge of facts that a Person acting reasonably should have, based on
reasonable inquiry) that such Person's act or failure to act would, or would
reasonably be expected to, result in or constitute a breach of this Agreement.
“Working Capital” means the amount (which may be positive or negative) equal to
(a) the consolidated current assets of the Company and the Company Subsidiaries,
which current assets shall include only the current assets set forth on
Exhibit B under the heading “Current Assets” and no other assets minus (b) the
consolidated current liabilities of the Company and the Company Subsidiaries,
which current liabilities shall include only the current liabilities set forth
on Exhibit B under the heading “Current Liabilities” and no other liabilities,
in each case of clauses (a) and (b) determined in a manner consistent with the
Sample Adjustment Calculation and Adjustment Principles. Notwithstanding
anything to the contrary contained herein, in no event shall “Working Capital”
include any amount (i) with respect to Indebtedness, (ii) included in the
determination of Lender Reserves, (iii) in respect of any liability for any
dividends or other distributions with respect to the Newco Interests or any
equity interests of the Company or the Subsidiaries of the Company that have
been declared but are not yet due and payable as of the Closing Date, or any
cash reserved or set aside for purposes of effecting such dividends or
distributions, (iv) with respect to any insurance proceeds received or


12



--------------------------------------------------------------------------------





receivable by the Company or any Company Subsidiary in respect of any Casualty
or any liability for the repair or replacement of the applicable Property,
(v) with respect to proceeds received by the Company or a Company Subsidiary, or
liabilities incurred or payable by the Company or a Company Subsidiary in
connection with the sale or Condemnation of a Property prior to Closing or
(vi) if either of Estimated Working Capital and Closing Date Working Capital
exceed Twelve Million Dollars ($12,000,000), then the lesser of (A) the amount
of such excess and (B) the cash or cash equivalents attributable to such excess.

1.2    Terms Defined Elsewhere. The following terms are defined in the following
Sections of this Agreement:
Term
Section
Accountants
2.4(e)(ii)
Adjustment Notice
2.4(c)
Adjustment Principles
2.4(b)
Agreement
Preamble
Antitrust Laws
6.2(b)
Arbitrator
10.1(a)
Asset Management Material Contracts
4.16(a)(xii)
Audited Financial Statements
4.5(a)
Base Amount
9.2(d)
Buyer
Preamble
Buyer Capital Advance
2.9(a)
Buyer Indemnified Parties
8.2
Buyer Objection Notice
2.4(d)
Buyer Review Period
2.4(d)
Cap
8.4
Capital Contribution Advance Guarantee
2.9(b)
CFIUS
6.2(d)(iii)
Claim Notice
8.5(a)
Closing
7.1
Company
Preamble
Company Financial Statements
4.5(b)
Company Interests
4.4(c)
Company Leases
4.10(f)
Company Permits
4.8(b)
Company Subsidiaries
Recitals
Company Subsidiary
Recitals
Company Third Party
4.10(j)
Company Title Insurance Policies
4.10(j)
Company Title Insurance Policy
4.10(j)
Condemnation
4.13
Confidentiality Agreement
6.5
Contract
4.16(a)
Conveyance Taxes
6.6
De Minimis Claims
8.4



13



--------------------------------------------------------------------------------





Term
Section
Disclosure Schedule
10.8
D-REIT
3.6
Equity Value Adjustment
2.4(a)
Estimated Adjustment Statement
2.4(b)
Estimated Indebtedness
2.4(b)
Estimated Lender Reserves
2.4(b)
Estimated Working Capital
2.4(b)
Existing Environmental Reports
4.15(a)
Extended Closing Date
Definition of Closing Date
Fee Waiver Value
2.4(g)(vi)
Final Adjustment Date
2.4(f)
GAAP
2.4(b)
Governmental Approval
3.4(b)
Griffin Mortgage
4.5(a)
Healthcare Portfolio
Recitals
ICC
10.1(a)
Indemnified Party
8.5(a)
Indemnifying Party
8.5(a)
Initial Closing Date
Definition of Closing Date
Initial Distribution Date
2.4(f)(i)
Intended Tax Treatment
2.6
JV
Preamble
JV HoldCo Interests
Recitals
JV LLC Agreement
2.5(b)
JV OpCo
Preamble
JV OpCo Interests
4.4(a)
Legal Proceeding
3.5
Losses
8.2
Material Company Leases
4.10(g)
Material Contracts
4.16(a)
Newco
Preamble
Newco Interests
4.4(a)
Newco LLC Agreement
2.5(a)
NRF OP
Preamble
NRF OP SPV
Preamble
Operator
4.8(c)
Outside Date
9.1(b)
Parties
Preamble
Party
Preamble
Property
Recitals
Purchase Price
2.2(a)
Purchased Interests
Recitals
Qualifying Income
9.2(d)
REIT
2.6
REIT Requirements
9.2(d)



14



--------------------------------------------------------------------------------





Term
Section
Rent Roll Summary
4.10(f)
Resolution Period
2.4(e)(i)
Rules
10.1(a)
Sample Adjustment Calculation
2.4(b)
Seller
Preamble
Seller Group
Preamble
Seller Indemnified Parties
8.3
Survival Date
8.1
Tax Guidance
9.2(d)
Threshold
8.4
Total Equity Value
2.4(a)
Unaudited Financial Statements
4.5(b)


1.3    Interpretation. Unless the express context otherwise requires:
(a)    the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;
(b)    terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa;
(c)    the terms “Dollars” and “$” mean United States Dollars and the terms
“Renminbi” and “¥” mean the official currency of the PRC;
(d)    references herein to a specific Section, Subsection, Recital, Schedule or
Exhibit shall refer, respectively, to Sections, Subsections, Recitals, Schedules
or Exhibits of this Agreement;
(e)    wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(f)    references herein to any gender shall include each other gender;
(g)    references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this clause (g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
provided, further, that, for the avoidance of doubt, references to Seller shall
include any Subsidiary of Seller to whom Seller sells, assigns or transfers all
or a portion of its JV HoldCo Interests and its rights hereunder with respect
thereto in accordance with Section 10.6(c);
(h)    references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;


15



--------------------------------------------------------------------------------





(i)    references herein to any contract (including this Agreement) mean such
contract as amended, supplemented or modified from time to time in accordance
with the terms thereof;
(j)    with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;
(k)    references herein to any Law or any Permit mean such Law or Permit as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time;
(l)    references herein to any Law shall be deemed also to refer to all rules
and regulations promulgated thereunder;
(m)    any item shall be considered “made available” to Buyer, to the extent
such phrase appears in this Agreement, if such item has been posted by the
Seller Group or its Representatives in the electronic data room established in
connection with the Transactions at least two (2) Business Days prior to the
date hereof; and
(n)    the Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

ARTICLE II

PURCHASE AND SALE OF INTERESTS; PURCHASE PRICE

2.1    Sale and Purchase of Purchased Interests. Upon the terms and subject to
the conditions of this Agreement, on the Closing Date, Seller shall, or shall
cause its Affiliates to, sell, transfer, assign, convey and deliver, to Buyer,
and Buyer shall purchase from Seller (directly or indirectly), the Purchased
Interests, which shall represent indirect ownership of the Buyer Ownership
Percentage of the Company Interests, free and clear of all Liens other than
Liens imposed by Buyer or restrictions on transfer under applicable securities
Laws, the JV LLC Agreement, the Newco LLC Agreement or the JV Letter Agreement.

2.2    Purchase Price.
(a)    Subject to the adjustments set forth in Section 2.4, the aggregate
consideration for the Purchased Interests at the Closing shall be Three Hundred
Thirty Million Dollars ($330,000,000) (the “Purchase Price”).
(b)    Within five (5) Business Days (provided, that if Buyer is using
commercially reasonable efforts to deliver a fully executed Letter of Credit to
Seller or to deliver the Deposit Amount to the Escrow Agent, such period may be
extended by Buyer for one (1) additional five (5) Business Day period) of
Buyer’s execution and delivery of the Loan Agreements, at Buyer’s election, (i)
Buyer shall deliver or cause to be delivered to Seller the




16



--------------------------------------------------------------------------------





fully executed Letter of Credit or (ii) the parties to the Escrow Agreement
shall execute and deliver the Escrow Agreement and, simultaneously with such
execution and delivery, Buyer shall deliver the Deposit Amount to the Escrow
Agent to be held and disbursed by the Escrow Agent in accordance with the terms
and provisions of the Escrow Agreement.
(c)    At the Closing, (i) Buyer shall pay or cause to be paid the Purchase
Price by wire transfer of immediately available funds in Dollars to Seller to
the Closing Account and (ii) in the event that the Deposit Amount is not used to
fund Buyer’s obligations in the foregoing subclause (i), Buyer and Seller shall
jointly instruct the Escrow Agent to release the Deposit Amount to Buyer.

2.3    Escrow Arrangements. In the event that Buyer exercises its option to
deliver the Deposit Amount to the Escrow Agent under Section 2.2(b)(ii), the
Deposit Amount shall be delivered to and held and disbursed by the Escrow Agent
in accordance with the terms and provisions of the Escrow Agreement. The Deposit
Amount shall not be refundable to Buyer, except as provided in Sections
9.2(b)(ii), 9.2(b)(iii) and 9.2(b)(iii) or simultaneously with Closing in
accordance with Section 2.2(c).

2.4    Adjustments to Equity Value.
(a)    The Estimated Total Equity Value shall be adjusted at Closing as follows
(each such adjustment, an “Equity Value Adjustment”, and the Estimated Total
Equity Value as so adjusted at Closing, the “Total Equity Value”):
(i)    The Estimated Total Equity Value shall be increased by the amount of
Estimated Working Capital;
(ii)    If the sale, including as a result of a Condemnation or the MOB Sale, of
a Property is consummated after the date hereof but before the Closing Date, the
Estimated Total Equity Value shall be decreased by the Adjustment Amount for
such Property;
(iii)    If the purchase of an Eligible Property is consummated after the date
hereof but before the Closing Date, the Estimated Total Equity Value shall be
increased by the Adjustment Amount for such Eligible Property;
(iv)    The Estimated Total Equity Value shall be (A) decreased by the amount,
if any, equal to the excess of the Estimated Indebtedness over the Company
Indebtedness Estimate Amount or (B) increased by the amount, if any, equal to
the excess of the Company Indebtedness Estimate Amount over the Estimated
Indebtedness;
(v)    The Estimated Total Equity Value shall be increased by the amount, if
any, of Estimated Lender Reserves;
(vi)    The Estimated Total Equity shall be (A) decreased by the amount, if any,
of any negative adjustment to the Allocated Purchase Price (JV Interest) or (B)
increased by the amount, if any, of any positive adjustment to the Allocated
Purchase Price (JV Interest), in each case, as a result of the re-valuation of
Properties located in the United Kingdom based on the Closing Date Exchange Rate
in accordance with the terms hereof; and


17



--------------------------------------------------------------------------------





(vii)    The Estimated Total Equity Value shall be decreased by One Million
Dollars ($1,000,000).
Notwithstanding the foregoing, the Parties agree that (i) to the extent that any
of the Equity Value Adjustments arise from or out of any facts, circumstances or
conditions or events that overlap, there shall be no duplication of counting
toward the calculation of any such Equity Value Adjustments and (ii) prior to
each Equity Value Adjustment finally determined pursuant to this Section 2.4,
Seller shall contribute to JV in exchange for JV HoldCo Interests a number of
Newco Interests that is sufficient to cause Seller’s ownership percentage of JV
not to be less than 53% (taking into account such Equity Value Adjustment).
(b)    Estimated Adjustment Statement. No later than five (5) Business Days
prior to the Closing Date, Seller shall prepare in good faith and deliver or
cause to be delivered to Buyer (x) (i) an updated version of Exhibit H
reflecting any re-valuation of Properties located in the United Kingdom in
accordance with the terms hereof and (ii) the updated Company Indebtedness
Estimate Amount reflecting any re-valuation of the Company Indebtedness Estimate
Amount in accordance with the terms hereof, and (y) an estimate of
(i) Closing Date Working Capital (the “Estimated Working Capital”), (ii) Closing
Date Indebtedness (the “Estimated Indebtedness”), (iii) Closing Date Lender
Reserves (the “Estimated Lender Reserves”) and (iv) any Adjustment Amount(s)
(such statement, the “Estimated Adjustment Statement”), in the case of each of
subclauses (i)-(iii) as of the Determination Time and prepared (A) in accordance
with United States generally accepted accounting principles (“GAAP”) and (B) on
a basis consistent with the sample calculation of Working Capital, Indebtedness
and Lender Reserves (the “Sample Adjustment Calculation”) set forth on Exhibit B
hereto together with any accounting principles, procedures, policies and methods
also set forth on such exhibit (collectively, the “Adjustment Principles”);
provided, that, in the event of any inconsistency among the foregoing, Exhibit B
shall dictate the treatment of such inconsistency followed by GAAP. The
Estimated Adjustment Statement will be accompanied by such backup materials and
schedules as are reasonably necessary to support the accuracy of the information
contained therein. To the extent reasonably requested by Buyer, at Buyer’s
expense (limited, with respect to Seller, to Seller’s reasonable and documented
out-of-pocket expenses), Seller will provide reasonable access to members of the
Seller Group’s accounting and financial staff in connection with Buyer’s review
of the Estimated Adjustment Statement. Seller will review any comments proposed
by Buyer with respect to the Estimated Adjustment Statement and will consider,
in good faith, any appropriate changes. Buyer and Seller acknowledge and agree
that (A) the exercise by Buyer of the foregoing review right, and any subsequent
consultation with Seller in respect thereto, shall not delay or postpone the
occurrence of the Closing and, (B) if the Seller and Buyer are unable to agree
on any amount set forth in the Estimated Adjustment Statement, without limiting
Buyer’s rights under Section 2.4(d), the amount proposed by the Seller shall be
used for purposes of the Estimated Adjustment Statement.
(c)    Post-Closing Adjustment. Within sixty (60) calendar days following the
Closing Date, Seller shall prepare in good faith and deliver or cause to be
delivered to Buyer a notice (the “Adjustment Notice”) containing Seller’s
calculation of (i) Closing Date Working Capital, (ii) Closing Date Indebtedness,
(iii) Closing Date Lender Reserves, and (iv) any Adjustment Amount(s), in the
case of each of subclauses (i)-(iii) as of the Determination


18



--------------------------------------------------------------------------------





Time and prepared (A) in accordance with GAAP and (B) on a basis consistent with
the Sample Adjustment Calculation and the Adjustment Principles; provided, that,
in the event of any inconsistency among the foregoing, Exhibit B shall dictate
the treatment of such inconsistency followed by GAAP. The Adjustment Notice will
be accompanied by such backup materials and schedules as are reasonably
necessary to support the accuracy of the information contained therein.
(d)    Within sixty (60) calendar days after the delivery to Buyer of the
Adjustment Notice (the “Buyer Review Period”), Buyer shall notify Seller of its
agreement or disagreement with the Adjustment Notice. If Buyer in good faith
disagrees with the Adjustment Notice, Buyer shall deliver to Seller, prior to
the expiration of the Buyer Review Period, a notice (the “Buyer Objection
Notice”) setting forth (i) the items or amounts with which Buyer disagrees and
the basis for such disagreement and (ii) Buyer’s proposed corrections to the
Adjustment Notice. If Buyer does not deliver a Buyer Objection Notice or if
Buyer agrees in writing with the Adjustment Notice, Buyer shall be deemed to
agree in all respects with the Adjustment Notice and the items and amounts
reflected thereon shall be final and binding upon the Parties. During the Buyer
Review Period, the Seller Group shall promptly comply with reasonable written
requests by Buyer provided in advance for access, during normal business hours,
to each member of the Seller Group’s and its respective Affiliates’ business,
accountants and personnel involved in, and to the supporting information, books
and records utilized in, the preparation of the Estimated Adjustment Statement
and Adjustment Notice and shall cause each member of the Seller Group’s and its
respective Affiliates’ accountants and personnel to reasonably cooperate with
Buyer’s review of such items and amounts; provided, that, (A) accountants shall
not be obligated to make any work papers (to the extent extant) available to
Buyer unless and until Buyer has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
accountants, and (B) Seller shall not be required to provide access to any
information to the extent such access could result in the waiver of any legal
privilege or work product protection of the Seller or the Company.
(e)    If a Buyer Objection Notice is delivered in accordance with
Section 2.4(d), the Parties agree that:
(i)    During the thirty (30) calendar day period following the delivery of the
Buyer Objection Notice (the “Resolution Period”), Buyer and Seller shall seek in
good faith to resolve in writing any disagreement between them with respect to
the matters set forth in the Buyer Objection Notice;
(ii)    If, at the end of the Resolution Period, Buyer and Seller have not
resolved in writing the matters specified in the Buyer Objection Notice, Buyer
and Seller shall jointly refer in writing to the New York City office of
Deloitte & Touche LLP (or a firm of accountants of nationally recognized
standing reasonably satisfactory to Buyer and Seller) (the “Accountants”) for
resolution of only those matters in the Buyer Objection Notice which remain
unresolved as of the end of the Resolution Period. In performing their review,
the Accountants shall apply the Adjustment Principles and determine the accurate
application of the Adjustment Principles to only those unresolved items or
amounts in the Adjustment Notice as to which Buyer has, in the Buyer Objection
Notice, disagreed and such other issues as may be reasonably affected by the
items to which Buyer has so disagreed. The Accountants shall be


19



--------------------------------------------------------------------------------





required to deliver to Buyer and Seller, as promptly as practicable, but no
later than thirty (30) calendar days after the Accountants are engaged, a
written report setting forth their resolution and, if applicable, their
calculation of the disputed items or amounts. In no event shall the Accountants
assign a value greater than the greatest value for such item claimed by either
Seller in the Adjustment Notice or Buyer in the Buyer Objection Notice or
smaller than the smallest value claimed by either Seller in the Adjustment
Notice or Buyer in the Buyer Objection Notice. Buyer and the Seller Group shall
promptly comply with reasonable requests by the Accountants for information,
books, records and similar items; and
(iii)    Upon delivery of the Accountants’ written report, such report and the
calculations set forth therein shall be final and binding upon Buyer and Seller,
and in connection with such Accountants’ report, no party shall seek recourse to
the courts, other tribunals or venues pursuant to this Agreement or otherwise,
other than to collect any amounts due under this Section 2.4. The fees, costs
and expenses of the Accountants shall be allocated between the Buyer and Seller
based on the inverse of the percentage the Accountants’ determination bears to
the total amount of the total items in dispute as originally submitted to the
Accountants. For example, if the items in dispute equal $1,000 and the
Accountants award $600 in favor of Seller’s position, 60% of the fees, costs and
expenses of the Accountants’ review would be borne by Buyer and 40% of the fees,
costs and expenses would be borne by Seller.
(iv)    The Accountants shall act as experts, not as arbitrators, in resolving
such disputed items and amounts. The proceeding before the Accountants shall be
an expert determination under applicable Laws governing expert determination and
appraisal proceedings. All communications between Seller and Buyer, on the one
hand, and the Accountants, on the other hand, shall be in writing with copies
simultaneously delivered to the non-communicating party.
(f)    Final Adjustment. Upon the final determination of the Closing Date
Working Capital, Closing Date Indebtedness, Closing Date Lender Reserves and the
Adjustment Amounts pursuant to this Section 2.4 and the final determination of
Total Equity Value (the date of such final determinations, the “Final Adjustment
Date”):
(i)    Buyer agrees that Newco shall, on the first date on which Newco makes a
distribution pursuant to Article 4 of the Newco LLC Agreement following the
Final Adjustment Date (the “Initial Distribution Date”), distribute to or for
the benefit of Seller an amount of distributions otherwise payable indirectly to
Buyer through JV OpCo and JV (other than Special Tax Distributions (as defined
in the Newco LLC Agreement) and, unless otherwise elected by Buyer,
distributions in respect of Preferred Return (as defined in the Newco LLC
Agreement) to JV OpCo) pursuant to Article 4 of the Newco LLC Agreement, an
amount equal to the Buyer Ownership Percentage of the amount, if any, by which,
the Total Equity Value as finally determined pursuant to this Section 2.4
exceeds the Estimated Total Equity Value, provided, that, if Newco does not
distribute such amount to or for the benefit of Seller in full on the Initial
Distribution Date, any amount not distributed shall accrue interest at a rate of
7.50% per year from such date until the date such amount (together with any
interest accrued thereon) is finally distributed to or for the benefit of
Seller;


20



--------------------------------------------------------------------------------





(ii)    Seller agrees that Newco shall, on the Initial Distribution Date,
distribute to JV OpCo for the indirect benefit of Buyer an amount of
distributions otherwise payable to Seller (other than Special Tax Distributions
(as defined in the Newco LLC Agreement), unless otherwise elected by Seller, and
distributions in respect of Preferred Return (as defined in the Newco LLC
Agreement) to Seller), directly or indirectly, pursuant to Article 4 of the
Newco LLC Agreement, an amount equal to the Buyer Ownership Percentage of the
amount, if any, by which Total Equity Value as finally determined pursuant to
this Section 2.4 is less than the Estimated Total Equity Value, provided, that,
if Newco does not distribute such amount for the indirect benefit of Buyer in
full on the Initial Distribution Date, any amount not distributed shall accrue
interest at a rate of 7.50% per year from the Initial Distribution Date until
the date such amount (together with any interest accrued thereon) is finally
distributed for the indirect benefit of Buyer.
Buyer, Seller and each of their respective Affiliates shall, for all Income Tax
purposes, treat amounts distributed under Section 2.4(f)(i) to or for the
benefit of Seller as having been (i) distributed by Newco to JV OpCo in
accordance with Article 4 of the Newco LLC Agreement with respect to Newco
interests owned indirectly by Buyer, (ii) distributed by JV OpCo to JV,
(iii) distributed by JV to Buyer in accordance with the JV LLC Agreement, and
(iv) then paid by Buyer to Seller as an adjustment of the Purchase Price
hereunder. Buyer, Seller and each of their respective Affiliates shall, for all
U.S. federal, state and local income tax purposes, treat amounts distributed
under Section 2.4(f)(ii) to JV OpCo for the indirect benefit of Buyer as having
been (i) distributed by Newco to Seller, directly or indirectly, with respect to
Newco Interests not owned by JV OpCo in accordance with Article 4 of the Newco
LLC Agreement, and (ii) then paid by Seller to Buyer as an adjustment of the
Purchase Price hereunder.

2.5    Governing Documents. At the Closing, the limited liability company
agreements of Newco and JV shall be amended and restated such that:
(a)    the form of limited liability company agreement of Newco attached hereto
as Exhibit C, shall be the limited liability company agreement of Newco (the
“Newco LLC Agreement”), until thereafter amended in accordance with applicable
Law and the applicable provisions of such limited liability company agreement;
and
(b)    the form of limited liability company agreement of JV attached hereto as
Exhibit D, shall be the limited liability company agreement of JV (the “JV LLC
Agreement”), until thereafter amended in accordance with applicable Law and the
applicable provisions of such limited liability company agreement.

2.6    Tax Treatment. The Parties intend that (a) in the event that the Closing
occurs in 2016, (i) the formation of JV by Seller, (ii) the contribution by
Seller of the JV OpCo Interests to JV in exchange for the JV HoldCo Interests
(including the Purchased Interests), and (iii) the purchase and sale of the
Purchased Interests hereunder, shall be treated as an integrated transaction
immediately after which Seller is not in control (as defined in section 368(c)
of the Code) of JV and thus the transaction described in subclause (ii) of this
clause (a) is a taxable exchange in which Seller recognizes gain under
Section 1001(a) of the Code and (b) in the event that Seller exercises its
rights under Section 10.6(c) to sell, assign or transfer all or a portion of its
JV HoldCo Interests to a wholly-owned Subsidiary that is not a disregarded
entity for U.S.


21



--------------------------------------------------------------------------------





federal, state and local income Tax purposes, (i) the formation of JV by NRF OP
(directly or indirectly), (ii) the contribution by NRF OP of the JV OpCo
Interests to JV in exchange for the JV HoldCo Interests (including the Purchased
Interests) and (iii) the sale by NRF OP of the Purchased Interests to an
Affiliate pursuant to Section 10.6(c), shall be treated as an integrated
transaction immediately after which NRF OP is not in control (as defined in
Section 368(c) of the Code) of JV) and thus the transaction described in
subclause (ii) of this clause (b) is a taxable exchange in which Seller
recognizes gain under Section 1001(a) of the Code (the “Intended Tax
Treatment”). The Parties shall file all Tax Returns consistent with the Intended
Tax Treatment and shall take no position inconsistent therewith with any Taxing
Authority unless otherwise required by a change in applicable Law or a final
determination of a Taxing Authority. For its taxable year in which the
Pre-Closing Restructuring occurs, each entity classified as a partnership for
U.S. federal income tax purposes in which the Company directly or indirectly
(other than through a REIT) holds a partnership interest will have a valid
election under Section 754 of the Code in effect. JV shall make a timely
election to be treated as a real estate investment trust within the meaning of
Section 856 of the Code (“REIT”) for the taxable year of JV beginning on the
date of its formation.

2.7    Allocation of Purchase Price. Buyer and Seller agree that for federal,
state and local income Tax purposes, the fair market value of the JV HoldCo
Interests (including the Purchased Interests) and other relevant items which are
treated as consideration received by Seller for federal, state and local income
Tax purposes in the exchange of JV OpCo Interests for JV HoldCo Interests
pursuant to the Pre-Closing Restructuring shall be allocated amongst the assets
of the Company in a manner determined by Seller in accordance with Section 1060
of the Code and the U.S. Treasury Regulations promulgated thereunder. Seller
shall provide Buyer a copy of an allocation statement setting forth such
allocation and the allocation, in accordance with Treasury Regulation section
1.755-1, of basis adjustments under section 743(b) of the Code amongst the
property of each partnership in which the Company holds a partnership interest
within thirty (30) days of the final determination of the adjustments, if any,
pursuant to Section 2.4.

2.8    Withholding. Buyer shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of state, local or foreign Tax Law. Assuming Seller
delivers to Buyer the certificate described in Section 7.5(b)(viii), Buyer is
not aware of any obligation to deduct or withhold on any consideration payable
pursuant to this Agreement. In the event Buyer becomes aware of any such
obligation, Buyer will promptly notify Seller and cooperate with Seller to
reduce or eliminate any such withholding. To the extent that such amounts are so
withheld, such withheld and deducted amounts will be treated for all purposes of
this Agreement as having been paid to Seller in respect of which such deduction
and withholding was made by such Party.

2.9    Capital Advance.
(a)    At the Closing, Buyer shall deliver, by wire transfer of immediately
available funds in Dollars to the Closing Account, an amount equal to twenty
million Dollars ($20,000,000) (the “Buyer Capital Advance”), to satisfy, in
part, the obligations




22



--------------------------------------------------------------------------------





of the NorthStar Member (on behalf of the JV Member) under Section 3.02(a) of
the Newco LLC Agreement.
(b)    At the Closing, Seller shall deliver to Buyer a guarantee (the “Capital
Contribution Advance Guarantee”) from Seller in respect of the NorthStar
Member’s obligations under the Newco LLC Agreement relating to the Capital
Contribution Advance (as defined in the Newco LLC Agreement), substantially in
the form of Exhibit G hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER
Seller hereby represents and warrants to Buyer as follows:

3.1    Title to the Purchased Interests. After the completion of the Pre-Closing
Restructuring and as of immediately prior to the Closing, Seller (or its
Affiliates) will own one hundred percent (100%) of the JV HoldCo Interests,
including one hundred percent (100%) of the Purchased Interests, in each case
free and clear of Liens other than Liens imposed by Buyer or restrictions on
transfer under applicable securities Laws. After completion of the Pre-Closing
Restructuring and as of immediately prior to the Closing, neither Seller nor any
of its Affiliates will hold any equity or debt interests in JV other than the JV
HoldCo Interests. Upon consummation of the Transactions, Buyer will own (i) JV
HoldCo Interests representing indirect ownership of the Buyer Ownership
Percentage of the Company Interests and, indirectly, (ii) the Buyer Ownership
Percentage of the Company Interests, in each case free and clear of Liens other
than Liens imposed by Buyer or restrictions on transfer under applicable
securities Laws, the JV LLC Agreement, the Newco LLC Agreement or the JV Letter
Agreement.

3.2    Organization. After completion of the Pre-Closing Restructuring and as of
immediately prior to the Closing, Seller will directly own 100% of the equity
interests in NRF OP SPV. Seller is a limited partnership duly organized, validly
existing and in good standing under the Laws of Delaware. NRF OP SPV is a
limited liability company duly organized, validly existing and in good standing
under the Laws of Delaware. Each of Seller and NRF OP SPV has the requisite
corporate or partnership power and authority to own, lease or operate its
properties and to carry on its business as now being conducted. Each of Seller
and NRF OP SPV is duly qualified or licensed to do business and is in good
standing (with respect to jurisdictions which recognize such concept) in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties or assets makes such qualification or licensing
necessary except where the failure to be so qualified or licensed or to be in
good standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of Seller or NRF OP SPV to
perform their respective obligations under this Agreement or the Transaction
Documents to which they are a party.

3.3    Authorization of Agreement. Each of Seller and NRF OP SPV has all
requisite power and authority and has taken all action required to execute and
deliver this Agreement and the Transaction Documents to which it is a party and
to perform its obligations hereunder and thereunder. This Agreement has been,
and upon their execution the Transaction Documents to which Seller or NRF OP SPV
is a party shall have been, duly executed and


23



--------------------------------------------------------------------------------





delivered by Seller or NRF OP SPV, as the case may be, and, assuming that this
Agreement and each such Transaction Document constitutes the legal, valid and
binding obligation of the other parties hereto and thereto (other than another
member of the Seller Group or an Affiliate thereof), this Agreement constitutes,
and upon its execution each of the Transaction Documents to which Seller is a
party shall constitute, the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to applicable
Equitable Principles.

3.4    Conflicts; Consents of Third Parties.
(a)    The execution and delivery by each of Seller and NRF OP SPV of this
Agreement and the Transaction Documents to which it is a party, the performance
by each of Seller and NRF OP SPV of this Agreement and the Transaction Documents
to which it is a party in accordance with their respective terms, and the
consummation of the Transactions, do not and will not, conflict with, or result
in any violation or breach of, or default (with or without notice or lapse of
time or both) under, give rise to a right of termination, cancellation or
acceleration of any material contractual obligation under, result in the
creation of any Lien upon any of the Purchased Interests or material Properties
under:
(i)    the Organizational Documents of Seller, NRF OP SPV, JV, JV OpCo, Newco or
the Company or any of its Subsidiaries;
(ii)    any Contract or Permit to which Seller, NRF OP SPV, JV, JV OpCo, Newco
or the Company or any of its Subsidiaries is a party or otherwise bound; or
(iii)    any Law applicable to Seller, NRF OP SPV, JV, JV OpCo, Newco or the
Company or any of its Subsidiaries,
except, in the case of (ii) and (iii) where such conflict, violation, breach or
default, would not have, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Seller, NRF OP SPV, JV, JV OpCo, Newco or the Company to perform their
respective obligations under this Agreement or the Transaction Documents to
which they are a party.
(b)    Except as set forth on Schedule 3.4(b), no consent, waiver, approval,
Order, Permit or authorization of, or declaration or filing with, or
notification to, any Governmental Entity (a “Governmental Approval”) is required
on the part of Seller or any of its Affiliates (other than the Company or any of
its Subsidiaries) in connection with the execution and delivery by Seller and
NRF OP SPV of this Agreement or the Transaction Documents to which they are a
party or the consummation of the Transactions by Seller and its Affiliates
(other than the Company or any of its Subsidiaries), except for any such
Governmental Approval, the failure of which to make or obtain would not have,
and would not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the ability of Seller or NRF OP SPV to perform
their respective obligations under this Agreement or the Transaction Documents
to which they are a party.

3.5    Legal Proceedings. There is no claim, action, suit, arbitration, inquiry,
investigation, alternative dispute resolution action or any other judicial or
administrative




24



--------------------------------------------------------------------------------





proceeding of any nature, in Law or equity, by or before a Governmental Entity
(each, a “Legal Proceeding”), pending against (or to Seller’s Knowledge,
threatened in writing against) Seller or NRF OP SPV that would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Seller or NRF OP SPV to perform their respective obligations
under this Agreement or the Transaction Documents to which they are a party.
Neither Seller nor NRF OP SPV is subject to any outstanding Order which has had
or would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of Seller or NRF OP SPV to perform their
respective obligations under this Agreement or the Transaction Documents to
which they are a party.

3.6    Tax Status. Seller is a U.S. Tax Person, and 100% of the equity interests
in Seller are owned (directly or indirectly through other U.S. Tax Persons) by
NRF and individuals or estates that are U.S. Tax Persons. To the actual
knowledge of Seller and its Affiliates, (a) as of the date hereof, NRF qualifies
as a REIT that is a domestically controlled qualified investment entity within
the meaning of Code section 897(h) (a “D-REIT”) and (b) as of the Closing either
NRF will be a D-REIT or 100% of the equity interests in Seller will be owned
(directly or indirectly through other U.S. Tax Persons) by one or more U.S. Tax
Persons that are classified as (i) D-REITs, (ii) C corporations (within the
meaning of U.S. Treasury Regulation section 1.337(d)-7(a)(2)(i)),
(iii) individuals, or (iv) estates.

3.7    Limitations of Representations and Warranties. Except for the
representations and warranties set forth in this Article III and in Article IV
and any Transaction Document, neither Seller nor any other Person makes any
express or implied representation or warranty with respect to Seller. Seller
hereby disclaims any other express or implied representations or warranties.
Except for the representations and warranties set forth in this Article III and
any Transaction Document, Seller is not making any representations or warranties
regarding the Company, JV, their respective Subsidiaries, the Healthcare
Portfolio or any pro-forma financial information, financial projections or other
forward-looking information or statements with respect thereto. Except for the
representations and warranties set forth in this Article III and any Transaction
Document, Seller hereby disclaims all liability and responsibility for any
representation, warranty, opinion, projection, forecast, statement, memorandum,
presentation, advice or information made, communicated or furnished (orally or
in writing) to Buyer or its Affiliates or Representatives (including any such
opinion, projection, forecast, statement, memorandum, presentation, advice or
information made available in any electronic data room hosted by Seller or the
Company in connection with the Transactions).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth on the Disclosure Schedule, the Company hereby represents
and warrants to Buyer as follows:

4.1    Organization.
(a)    JV is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware.


25



--------------------------------------------------------------------------------





(b)    JV OpCo is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Delaware.
(c)    Newco is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Delaware.
(d)    The Company is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware.
(e)    Each of the Company Subsidiaries is a corporation, partnership, limited
liability company or other company, as applicable, duly organized, validly
existing and in good standing (with respect to jurisdictions which recognize
such concept) under the Laws of the jurisdiction of its incorporation, except
where the failure to be in good standing would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.
(f)    Each of the Company, JV, Newco and each of their respective Subsidiaries
has the requisite power and authority to own, operate or lease the properties
and assets owned, operated or leased by it and to conduct its business as it has
been and is now being conducted. Each of the Company, JV, Newco and each of
their respective Subsidiaries is duly qualified or licensed to do business in
each jurisdiction in which the nature of its business or the ownership, leasing
or operation of its rights, assets or properties makes such qualification or
licensing necessary, except for those jurisdictions where the failure to be so
qualified or licensed would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect. The Company has delivered
to or made available to Buyer, prior to the execution of this Agreement, true,
accurate and complete copies of the Organizational Documents of the Company, JV,
JV OpCo and Newco, each as in effect as of the date hereof. Each of the Company,
JV, JV OpCo, Newco and each of their respective Subsidiaries is in compliance in
all material respects with the terms of their respective Organizational
Documents.

4.2    Authorization of Agreement. Each of the Company, Newco, JV OpCo and JV
has all requisite power and authority and has taken all action required to
execute and deliver this Agreement and each Transaction Document to which it is
a party and to perform its obligations hereunder and thereunder. This Agreement
has been, and upon their execution the Transaction Documents to which the
Company, Newco, JV OpCo or JV is a party shall have been, duly executed and
delivered by the Company, Newco, JV OpCo or JV, as the case may be, and,
assuming that this Agreement and each such Transaction Document constitutes the
legal, valid and binding obligation of the other parties hereto and thereto
(other than another member of the Seller Group or an Affiliate thereof), this
Agreement constitutes, and, upon its execution each of the Transaction Documents
to which the Company, Newco, JV OpCo or JV is a party shall constitute, the
legal, valid and binding obligation of the Company, Newco, JV OpCo or JV, as the
case may be, enforceable against the Company, Newco, JV OpCo or JV in accordance
with its terms, subject to applicable Equitable Principles.


26



--------------------------------------------------------------------------------






4.3    Conflicts; Consents of Third Parties.
(a)    The execution and delivery by each of JV, JV OpCo, Newco and the Company
of this Agreement and the Transaction Documents to which it is a party, the
performance by each of JV, JV OpCo, Newco and the Company of this Agreement and
the Transaction Documents to which it is a party in accordance with their
respective terms, and the consummation of the Transactions, do not and will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time or both) under, give rise to a right of
termination, cancellation or acceleration of any material contractual obligation
under, result in the creation of any Lien upon any of the Purchased Interests or
material Properties under:
(i)    the Organizational Documents of the Company, JV, JV OpCo, Newco or any of
their respective Subsidiaries;
(ii)    any Contract or Permit to which the Company, JV, JV OpCo, Newco or any
of their respective Subsidiaries is a party or otherwise bound; or
(iii)    any Law applicable to the Company, JV, JV OpCo, Newco or any of their
respective Subsidiaries,
except, in the case clauses (ii) and (iii), where such conflict, violation,
breach or default would not have, individually or in the aggregate, a Company
Material Adverse Effect.
(b)    No Governmental Approval is required on the part of JV, JV OpCo, Newco,
the Company or any of their respective Affiliates in connection with the
execution and delivery by Seller, NRF OP SPV, the Company, Newco, JV OpCo and JV
of this Agreement or the Transaction Documents to which Seller, NRF OP SPV, the
Company, Newco, JV OpCo or JV is a party or the consummation of the Transactions
by Seller, NRF OP SPV, the Company, Newco, JV, JV OpCo and their respective
Affiliates, except for any such Governmental Approval, the failure of which to
make or obtain would not have, and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect or a
material adverse effect on the ability of Seller, NRF OP SPV, the Company,
Newco, JV OpCo or JV to perform their respective obligations under this
Agreement or the Transaction Documents to which Seller, the Company, Newco, JV
OpCo or JV is a party.

4.4    Capitalization; Subsidiaries.
(a)    After completion of the Pre-Closing Restructuring and as of immediately
prior to the Closing, (i) Seller (or its Affiliates) will directly or indirectly
own 100% of the JV HoldCo Interests, (ii) JV will directly own 100% of the
equity interests in JV OpCo (the “JV OpCo Interests”) and (iii) Seller (or its
Affiliates) and JV OpCo will own 100% of the outstanding ownership interests of
Newco (the “Newco Interests”).
(b)    Except for the JV OpCo Interests, the JV Holdco Interests and the Newco
Interests, as contemplated by the Pre-Closing Restructuring, as contemplated by
Section 10.6(c), or as set forth on Schedule 4.4(b), there are no options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments of any kind, relating to the issued or unissued ownership interests
of JV, JV OpCo, Newco or any of their respective




27



--------------------------------------------------------------------------------





Subsidiaries, obligating Seller, JV, JV OpCo, Newco, the Company or any of their
respective Subsidiaries to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock of, or other equity interests
in, JV, JV OpCo, Newco or any of their respective Subsidiaries (other than the
Company and any Company Subsidiaries) or securities convertible into or
exchangeable for such shares or equity interests, or obligating Seller, JV, JV
OpCo, Newco the Company or any of their respective Subsidiaries to grant, extend
or enter into any such option, warrant, call, subscription or other similar
right, agreement, arrangement or commitment. Other than as contemplated by
Section 10.6(c), there are no outstanding contractual obligations of Seller, JV,
JV OpCo, Newco, the Company or any of their respective Subsidiaries to
repurchase, redeem or otherwise acquire any shares of capital stock, or other
equity interests in, JV, JV OpCo, Newco or any of their respective Subsidiaries.
There are no bonds, debentures, notes, or other Indebtedness having the right to
vote on any matters in which JV, JV OpCo, Newco or any of their respective
Subsidiaries may vote.
(c)    (i) Immediately after giving effect to the Pre-Closing Restructuring and
as of immediately prior to the Closing, Newco will own 100% of the outstanding
ownership interests of the Company (the “Company Interests”). (ii) Except for
the Company Interests and as contemplated by the Pre-Closing Restructuring or
Section 10.6(c), there are no options, warrants, calls, subscriptions or other
rights, agreements, arrangements or commitments of any kind, relating to the
issued or unissued ownership interests of the Company or any Company Subsidiary,
obligating Seller, JV, JV OpCo, Newco, the Company or any of their respective
Subsidiaries to issue, transfer or sell or cause to be issued, transferred or
sold any shares of capital stock of, or other equity interests in, the Company
or any Company Subsidiary or securities convertible into or exchangeable for
such shares or equity interests, or obligating Seller, JV, JV OpCo, Newco, the
Company or any of their respective Subsidiaries to grant, extend or enter into
any such option, warrant, call, subscription or other similar right, agreement,
arrangement or commitment.
(d)    There are no voting trusts, stockholder agreements, proxies or other
similar agreements or understandings with respect to the voting of any shares of
or other equity interests in the Company, JV, JV OpCo, Newco or any of their
respective Subsidiaries to which the Company, JV, JV OpCo, Newco or any of their
respective Affiliates is a party. None of the Company, JV, JV OpCo, Newco or any
of their respective Subsidiaries has granted any preemptive rights,
anti-dilutive rights or rights of first refusal or similar rights with respect
to any of its shares of capital stock or other equity interests. Except as set
forth on Schedule 4.4(d)(i), each Subsidiary of the Company, JV, JV OpCo or
Newco is wholly owned, directly or indirectly, by the Company. Except as set
forth on Schedule 4.4(d)(ii), the Company or another Company Subsidiary owns,
directly or indirectly, all of the issued and outstanding equity interests of
each of the Company Subsidiaries, free and clear of Liens (other than Permitted
Liens, limitations on transfer and other restrictions imposed by federal or
state securities Laws and the applicable Organizational Documents), and all such
equity interests have been duly authorized and validly issued in compliance with
all applicable Laws and Organizational Documents and are fully paid,
nonassessable (to the extent such concepts are applicable) and are free, and
were not issued in violation, of preemptive rights. Except as set forth on
Schedule 4.4(d)(iii), the JV OpCo Interests, the JV HoldCo Interests, the Newco
Interests and the Company Interests have been duly authorized and validly issued
in compliance with all applicable Laws and Organizational Documents and are
fully paid, nonassessable (to the extent such concepts are applicable) and are


28



--------------------------------------------------------------------------------





free, and were not issued in violation, of preemptive rights. Except as set
forth on Schedule 4.4(d)(iv), there are no outstanding contractual obligations
of JV, JV OpCo, Newco, the Company or any of their respective Subsidiaries to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Person other than a Company Subsidiary.
(e)    Except for Company Subsidiaries, JV OpCo and Newco, none of the Company,
JV, JV OpCo, Newco or any of their respective Subsidiaries owns any shares of
capital stock, or other equity interests in, any Person.
(f)    As of immediately prior to the Closing, (i) JV will have no assets and
liabilities other than JV OpCo Interests, (ii) JV OpCo will have no assets and
liabilities other than Newco Interests, (iii) Newco will have no assets and
liabilities other than Company Interests and (iv) the Company will have no
assets and liabilities other than with respect to the Healthcare Portfolio.
(g)    All dividends or other distributions on the JV HoldCo Interests, JV OpCo
Interests, Newco Interests and the Company Interests which have been authorized
or declared prior to the date hereof or pursuant to Section 6.1(c)(ii) have been
paid in full (except to the extent such dividends have been declared and are not
yet due and payable).

4.5    Financial Statements.
(a)    Schedule 4.5(a) contains true, accurate and complete copies of (i) the
audited combined balance sheet of the Borrowers (as defined in that certain Loan
Agreement, dated as of December 3, 2014, among Citigroup Global Markets Realty
Corp., JPMorgan Chase Bank, National Association, Barclays Bank PLC and Column
Financial, Inc., as Lenders, and the entities listed on Schedule I attached
thereto, as Borrowers (the “Griffin Mortgage”)) – contractual basis as of
December 31, 2015 and the related combined statements of operations –
contractual basis and cash flows – contractual basis for the year then ended,
together with all related notes and schedules thereto, (ii) the audited
consolidated balance sheet of Eclipse Investment, LLC and its Subsidiaries as of
December 31, 2015 and the related consolidated statements of operations, changes
in members’ equity and cash flows for the year then ended, together with all
related notes and schedules thereto and (iii) the audited consolidated balance
sheet of Eclipse Investment, LLC and its Subsidiaries as of December 31, 2014
and the related consolidated statements of operations, changes in members’
equity and cash flows for the period May 7, 2014 through December 31, 2014,
together with all related notes and schedules thereto (collectively, the
“Audited Financial Statements”).
(b)    Schedule 4.5(b) contains true, accurate and complete copies of the
unaudited consolidated balance sheet of the Healthcare Portfolio as of March 31,
2016 and December 31, 2015 and the unaudited consolidated income statement of
the Healthcare Portfolio for the three-month period ended March 31, 2016 and the
year ended December 31, 2015, together with all related schedules thereto
(collectively, the “Unaudited Financial Statements” and, together with the
Audited Financial Statements, the “Company Financial Statements”).


29



--------------------------------------------------------------------------------





(c)    The Company Financial Statements (i) were prepared in accordance with
GAAP applied on a basis consistent with the past practices of the Company and
the Company Subsidiaries during the periods involved (except as may be indicated
in the notes thereto or, in the case of interim financial statements, for normal
year-end adjustments, which would not be material in amount), (ii) were prepared
on the basis of the books and records of the Company and the Company
Subsidiaries and (iii) fairly present (except as may be indicated in the notes
thereto or schedules provided therewith) in all material respects, the
consolidated financial position and the results of operations of the Healthcare
Portfolio as of the dates or for the periods covered thereby (subject, in the
case of unaudited interim financial statements, to the absence of notes and
normal year-end adjustments).
(d)    The accounting or financial books, records, ledgers and files or other
similar information of the Company, JV, JV OpCo, Newco and each of their
respective Subsidiaries have been maintained in accordance with good business
and accounting practices.

4.6    Undisclosed Liabilities. Except (a) to the extent reflected or otherwise
specifically reserved against on the Company Financial Statements or referenced
in the footnotes thereto, (b) for liabilities and obligations incurred in the
ordinary course of business since the Balance Sheet Date, (c) for expenses
related to the Transactions and (d) for liabilities and obligations pursuant to
or arising under any Contract (including this Agreement) to which the Company or
any Company Subsidiary is a party other than liabilities or obligations due to
breaches thereunder, since the Balance Sheet Date neither the Company nor any
Company Subsidiary has incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) that would be required to
be included on a consolidated balance sheet of the Company and the Company
Subsidiaries prepared in accordance with GAAP, other than as have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

4.7    Absence of Certain Changes.
(a)    Since December 31, 2015 through the date hereof, (i) the Company has
conducted, in all material respects, its business in the ordinary course,
(ii) no Effects have occurred, which have had or could reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect,
(iii) suffered any casualty loss or damage with respect to the business or any
material Property or the material assets of the Company and the Company
Subsidiaries, taken as a whole, whether or not such loss or damage shall have
been covered by insurance and (iv) Seller has not taken any action that, if
taken after the date of this Agreement, without the prior written consent of
Buyer, would constitute a breach of Section 6.1.
(b)    The transactions contemplated by the Colony Merger Agreement will not
have or result in any Effects which will have, or would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

4.8    Compliance with Laws.
(a)    (i) Each of Seller and NRF OP SPV and the Company, JV, JV OpCo, Newco and
their respective Subsidiaries has complied and is in compliance with all Laws




30



--------------------------------------------------------------------------------





which affect the business, properties or assets of the Company, JV, JV OpCo,
Newco and their respective Subsidiaries, and (ii) no written notice has been
received by Seller or NRF OP SPV or the Company, JV, JV OpCo, Newco or any of
their respective Subsidiaries, or to the Company’s Knowledge, threatened against
Seller or NRF OP SPV or the Company, JV, JV OpCo, Newco or any of their
respective Subsidiaries alleging any non-compliance with any such Laws, except
in each case above, for such non-compliance that has not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Notwithstanding anything to the contrary in this
Section 4.8(a), the provisions of this Section 4.8(a) shall not apply to matters
addressed in Sections 4.8(c), 4.11 or 4.15.
(b)    The Company, JV, Newco and their respective Subsidiaries are in
possession of all material Permits necessary for the Company and Company
Subsidiaries to own or use, lease and, where applicable, operate the Healthcare
Portfolio or to carry on their businesses in substantially the same manner as it
is being conducted on the date of this Agreement (the “Company Permits”) and all
of the Company Permits are valid, and in full force and effect, except, in each
case, where the failure by the Company, JV, Newco or a Company Subsidiary, as
applicable, to possess and maintain any Company Permit in full force and effect
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.
(c)    Except (i) as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, and (ii) with respect to
matters addressed in a Licensing Survey, (A) each of the Company and each
Company Subsidiary is, and, to the Company’s Knowledge, each third party lessee,
operator or manager of any Property (each an “Operator”) is, in compliance in
all material respects with all applicable Health Care Laws relating to the
ownership and operation of the Properties, (B) none of the Company, any Company
Subsidiary or, to the Company’s Knowledge, any Operator, has received any
written notice from any Governmental Entity alleging any material violation of
any applicable Health Care Law relating to the ownership and operation of the
Properties, and (C) to the Company’s Knowledge, there is no Legal Proceeding
pending against or threatened in writing against the Company, any Company
Subsidiary or any Operator alleging any material failure to comply with Health
Care Laws relating to the ownership and operation of the Properties.
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, each Company Subsidiary that
is required to be certified for participation in and reimbursement under any
material Third Party Payor program that it currently participates in is so
certified and, to the extent required, has current provider numbers and provider
agreements for each such material Third Party Payor program.

4.9    Legal Proceedings. There is no Legal Proceeding pending against (or to
the Company’s Knowledge, threatened in writing against) the Company, JV, Newco
or any of their respective Subsidiaries that would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.
Neither the Company nor any Company Subsidiary is subject to any outstanding
Order which has had or would reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.


31



--------------------------------------------------------------------------------






4.10    Properties.
(a)    Schedule 4.10(a)(i) sets forth a list of each Property and whether such
Property is owned or ground leased. Schedule 4.10(a)(ii) sets forth a list of
the address of each facility and real property which, as of the date of this
Agreement, is under contract by the Company or a Company Subsidiary for purchase
or which (with respect to all or substantially all of such Property) is required
under a written agreement to be sold, leased or subleased by the Company or a
Company Subsidiary after the date of this Agreement. There are no real
properties that the Company or any Company Subsidiary is obligated to sell, buy,
lease or sublease at some future date. Neither the Company nor any Company
Subsidiary owns or leases any real property which is not set forth on
Schedule 4.10(a).
(b)    The Company or a Company Subsidiary owns good and valid fee simple title
(with respect to jurisdictions that recognize such form of title or
substantially similar title with respect to all other jurisdictions) or
leasehold title (as applicable) to each of the Properties, in each case, free
and clear of Liens, except for Permitted Liens.
(c)    Neither the Company nor any Company Subsidiary has received (i) written
notice to the effect that any Company Permit or any agreement, easement or other
right of an unlimited duration that is necessary to permit the lawful use and
operation of the buildings and improvements on any of the Properties or that is
necessary to permit the lawful use and operation of all utilities, parking
areas, retention ponds, driveways, roads and other means of egress and ingress
to and from any of the Properties is not in full force and effect as of the date
of this Agreement, (ii) written notice of any uncured violation of any Laws
affecting the Properties, except as, individually or in the aggregate, would not
reasonably be expected to have a Company Material Adverse Effect or
(iii) written notice from any insurance company or underwriter of any defect
that would materially and adversely affect the insurability of any of the
Properties.
(d)    No Company Permit or any agreement, easement or other right that is
necessary to permit the current use and operation of the buildings and
improvements on any of the Properties or that is necessary to permit the current
use and operation of all parking areas, driveways, roads and other means of
egress and ingress to and from any of the Properties has failed to be obtained
or is not in full force and effect, and neither the Company nor any Company
Subsidiary has received written notice of any outstanding threat of modification
or cancellation of any such Permit, except as, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect.
(e)    Schedule 4.10(e) sets forth the Data Tape, which was prepared in good
faith and, to Seller's Knowledge, does not contain in the aggregate any material
deficiencies.
(f)    Schedule 4.10(f) (the “Rent Roll Summary”) truly and accurately sets
forth, as of September 30, 2016, (i) the tenant, (ii) the lease expiration date,
(iii) the contractual rent and (iv) the portfolio such Property belongs to, in
each case for each Property other than any Property where the Company or any
Company Subsidiary is a tenant (other than ground leases). To the Company’s
Knowledge, no Person other than those identified on the Rent




32



--------------------------------------------------------------------------------





Roll Summary (and those claiming by, through or under them) is in occupancy of
any portion of the Properties set forth on the Rent Roll Summary. Except for
discrepancies, errors or omissions that, individually or in the aggregate, would
not reasonably be expected to have a Company Material Adverse Effect, the Rent
Roll Summary correctly references the corresponding property with respect to
each lease or sublease in effect on the date shown therein, the “Company
Leases”.
(g)    True, accurate and complete copies in all material respects of (i) all
ground leases affecting the interest of the Company or any Company Subsidiary in
the Properties and (ii) the Company Leases with aggregate annual rent payments
to the Company or a Company Subsidiary in excess of Fifteen Million Dollars
($15,000,000), in each case in effect as of the date of this Agreement (the
“Material Company Leases”) have been made available to Buyer. Except as
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect, (x) neither the Company nor any Company
Subsidiary is and, to the Company’s Knowledge, no other party is in breach or
violation of, or default under, any Material Company Lease, (y) no event has
occurred which would result in a breach or violation of, or a default under, any
Material Company Lease by the Company or any Company Subsidiary, or, to the
Company’s Knowledge, any other party thereto in each case, with or without
notice or lapse of time and no tenant under a Material Company Lease is in
monetary default under such Material Company Lease, and (z) each Material
Company Lease is valid, binding and enforceable in accordance with its terms and
is in full force and effect with respect to the Company or a Company Subsidiary
and, to the Company’s Knowledge, with respect to the other parties thereto,
except as may be limited by applicable Equitable Principles; provided, that, for
the purposes of clause (x) and (y) above, no tenant will be deemed to be in
monetary breach, violation or default under such Material Company Lease if such
monetary breach, violation or default has continued for a period of less than
sixty (60) days and is with respect to an amount less than Five Million Dollars
($5,000,000).
(h)    No purchase option, right of first refusal, right of first offer or any
other right to purchase or otherwise acquire any Property or any portion thereof
has been exercised under any Company Lease for which the purchase has not closed
prior to the date of this Agreement.
(i)    Except as set forth in Schedule 4.10(i), (i) there are no unexpired
options to purchase agreements, rights of first refusal, rights of first offer
or any other rights to purchase or otherwise acquire any Property or any portion
thereof, and (ii) there are no agreements to enter into any contract for sale,
ground lease or letter of intent to sell or ground lease any Property or any
portion thereof that is owned by the Company or any Company Subsidiary, which,
in each case, is in favor of any party other than the Company or a Company
Subsidiary (a “Company Third Party”).
(j)    The Company and each Company Subsidiary, as applicable, is in possession
of title insurance policies or valid marked-up title commitments evidencing
title insurance with respect to each Property (each, a “Company Title Insurance
Policy” and, collectively, the “Company Title Insurance Policies”). To the
Company’s Knowledge, each Company Title Insurance Policy is in full force and
effect. None of the Company or any Company Subsidiary has made a claim under any
Company Title Insurance Policy.


33



--------------------------------------------------------------------------------





(k)    The Company and Company Subsidiaries have good and valid title to, or a
valid and enforceable leasehold interest in, or other right to use, all personal
property owned, used or held for use by them (other than property owned by
tenants and used or held in connection with the applicable tenancy and other
than property owned by any third party managers), except as, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect. Neither the Company’s nor any Company Subsidiary’s ownership of
or leasehold interest in any such personal property is subject to any Liens,
except for Permitted Liens.
(l)    The Company and Company Subsidiaries do not have any Knowledge, and have
not received written notice, of (i) any structural defects, or violation of Law
relating to any Properties which would have, or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, and
(ii) any physical damage to any Properties which would have, or would reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect for which there is not insurance in effect covering the cost of
the restoration and the loss of revenue.

4.11    Tax Matters.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) the Company, JV, JV
OpCo, Newco and each of their respective Subsidiaries has timely filed with the
appropriate Governmental Entity all Tax Returns required to be filed by the
Company, JV, JV OpCo, Newco or their respective Subsidiaries as appropriate,
taking into account any extensions of time within which to file such Tax
Returns, and all such Tax Returns were true, accurate and complete when filed
and (ii) the Company, JV, JV OpCo, Newco and each of their respective
Subsidiaries has duly paid (or there has been paid on their behalf) all Taxes
required to be paid by them.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) there are no current
audits, examinations or other proceedings pending with regard to any Taxes of
the Company, JV, JV OpCo, Newco or any of their respective Subsidiaries,
(ii) none of the Company, JV, JV OpCo, Newco or any of their respective
Subsidiaries has received a written notice or announcement of any audits or
proceedings with respect to Taxes, (iii) no deficiency for Taxes of the Company,
JV, JV OpCo, Newco or any of their respective Subsidiaries has been claimed,
proposed or assessed in writing or, to the Seller Group’s Knowledge, threatened,
by any Governmental Entity, which deficiency has not yet been settled, except
for such deficiencies which are being contested in good faith that are set forth
on Schedule 4.11(b), and (iv) none of the Company, JV, JV OpCo, Newco or any of
their respective Subsidiaries has waived any statute of limitations with respect
to Taxes or agreed to any extension of time with respect to any Tax assessment
or deficiency for any open tax year. None of the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries has entered into any “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax Law).
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, the Company, JV, JV OpCo,
Newco and each of their respective Subsidiaries has complied, in all material
respects, with all


34



--------------------------------------------------------------------------------





applicable Laws, rules and regulations relating to the payment and withholding
of Taxes (including withholding of Taxes pursuant to Sections 1441, 1442, 1445,
1446 and 3402 of the Code or similar provisions under any state and foreign
Laws) and have duly and timely withheld and, in each case, have paid over to the
appropriate Taxing Authorities all amounts required to be so withheld and paid
over on or prior to the due date thereof under all applicable Laws.
(d)    There are no material Tax Liens upon any property or assets of the
Company, JV, JV OpCo, Newco or any of their respective Subsidiaries except for
Permitted Liens.
(e)    None of the Company, JV, JV OpCo, Newco or any of their respective
Subsidiaries has requested, has received or is subject to any written ruling of
a Governmental Entity or has entered into any written agreement with a
Governmental Entity with respect to Taxes.
(f)    There are no Tax allocation or sharing agreements or similar arrangements
with respect to or involving the Company, JV, JV OpCo, Newco or any of their
respective Subsidiaries, except for customary indemnification provisions
contained in any credit or other commercial agreements the primary purpose of
which does not relate to Taxes. None of the Company, JV, JV OpCo, Newco or any
of their respective Subsidiaries (A) has been a member of an affiliated group
filing a consolidated federal income Tax Return (other than a group the common
parent of which was Seller) or (B) has any liability for the Taxes of any Person
(other than the Company, JV, JV OpCo, Newco or any of their respective
Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or foreign Tax Law) or as a transferee or successor.
(g)    Neither the Company nor any Company Subsidiary has participated in any
“listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2).
(h)    Except as set forth on Schedule 4.11(h), the Company, JV OpCo and each of
their respective Subsidiaries are, and have been since their formation,
disregarded entities for federal income Tax purposes. Schedule 4.11(h) sets
forth the U.S. federal income tax classification of each Subsidiary of the
Company that is not a disregarded entity (including whether such entity is a
REIT or a taxable REIT subsidiary).
(i)    Each Subsidiary of the Company that has filed with its Tax Return for any
taxable year an election to be a REIT has satisfied all other requirements to
qualify as a REIT for each subsequent taxable year for which it has been
classified as a corporation for U.S. federal tax purposes. If the Company were a
corporation for U.S. federal tax purposes, as of the Closing it would have met
the requirements of Section 856(c)(2) and (3) of the Code for the 12-month
period made up of the most recently ended calendar quarter and the three
calendar quarters immediately preceding such quarter and would have met the
requirements of Section 856(c)(4) of the Code for the most recently ended
calendar quarter and for each of the three calendar quarters immediately
preceding such quarter.


35



--------------------------------------------------------------------------------





(j)    Neither the Company nor any Company Subsidiary will be required to
include any item of income (or exclude any item of deduction) in any taxable
period ending after the Closing Date as a result of (i) any installment sale or
open transaction disposition made on or prior to the Closing Date, (ii) any
prepaid amount or deferred revenue received on or prior to the Closing Date,
(iii) any cancellation of indebtedness income arising on or prior to the Closing
Date, (iv) any change in Tax accounting method prior to the Closing Date under
Section 481 of the Code or any comparable provision of state, local or non-U.S.
Tax Law, or (v) any “closing agreement” as described in Section 7121 of the Code
(or any corresponding or similar provision of state, local or non-U.S. Tax Law).
(k)    This Section 4.11 and Section 4.12 (to the extent such representations
and warranties relate to Taxes) constitute the exclusive representations and
warranties of the Company, JV, JV OpCo and Newco with respect to Tax matters.
None of the representations and warranties in this Section 4.11 or in
Section 4.12 (to the extent such representations and warranties relate to
Taxes), other than those in Section 4.11(j) shall apply to any Tax period (or
portion thereof) that begins on or after the Closing Date.

4.12    No Employees; No Benefit Plans. None of the Company, JV, Newco or any of
their respective Subsidiaries has or has ever had employees. None of the
Company, JV, Newco or any of their respective Subsidiaries sponsors, maintains,
contributes to or has any obligation to contribute to, or has sponsored,
maintained or contributed to or had any obligation to contribute to or has had
any liability (contingent or otherwise) with respect to any “employee benefit
plan,” as defined in Section 3(3) of ERISA, any “single-employer plan,” as
defined in Section 4001(a)(15) of ERISA or any “multiemployer plan,” as defined
in Section 3(37) of ERISA.

4.13    No Condemnation. As of the date hereof (a) there are no pending or, to
the Company’s Knowledge, threatened eminent domain, condemnation, expropriation,
requisition or similar proceedings against any Property or any portion thereof
(each, a “Condemnation”) that would have or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, and
(b) none of Seller, the Company or any Company Subsidiary has received written
notice that any Condemnation is contemplated.

4.14    Intellectual Property.
(a)    Each of the Company, JV, JV OpCo, Newco and their respective Subsidiaries
does not infringe, misappropriate or otherwise violate or conflict with the
Intellectual Property of any other Person. There is no Claim pending or, to the
Company’s Knowledge, threatened against the Company, JV, JV OpCo, Newco or any
of their respective Subsidiaries concerning any of the foregoing, nor has any of
them received any written notification that a license under any other Person’s
Intellectual Property is or may be required to operate its respective business.
(b)    With respect to each item of Intellectual Property that is owned by any
of the Company, JV, Newco and any of their respective Subsidiaries, such
Intellectual Property is (i) owned free and clear of all exclusive licenses,
non-exclusive licenses not granted in the ordinary course of business consistent
with past practice, Liens (other than Permitted


36



--------------------------------------------------------------------------------





Liens), and any obligation to grant any of the foregoing, and (ii) valid,
subsisting and enforceable. No Person is engaging, or has engaged in the last
six (6) years, in any activity that infringes, misappropriates or otherwise
violates or conflicts with any of such Intellectual Property. Each of the
Company, JV, Newco and their respective Subsidiaries has taken all commercially
reasonable measures to maintain, in all material respects, the confidentiality
and value of all confidential Intellectual Property used or held for use in the
operation of its respective business.

4.15    Environmental Matters.
(a)    The Company has made available to Buyer the environmental studies,
investigations, reports, audits, assessments, licenses, permits and agreements
set forth on Schedule 4.15 (collectively, the “Existing Environmental Reports”).
Except as set forth in the Existing Environmental Reports: (i) (A) each of
Seller and NRF OP SPV and the Company, JV, JV OpCo, Newco and their respective
Subsidiaries is and, for the past two (2) years, has been in material compliance
with all Environmental Laws which affect the business, properties or assets of
the Company, JV, JV OpCo, Newco and their respective Subsidiaries, and (B) no
written notice has been received by the Company, JV, JV OpCo, Newco or any of
their respective Subsidiaries, or to the Company’s Knowledge, threatened against
the Company, JV, JV OpCo, Newco or any of their respective Subsidiaries alleging
any material non-compliance with any such Environmental Laws; (ii) there has
been no material release of Hazardous Substances by Seller or NRF OP SPV or the
Company, JV, JV OpCo, Newco or their respective Subsidiaries, or, to the
Company’s Knowledge, at, in, on, to, or from any Property, that requires any
investigation, cleanup, remediation, or remedial or corrective action pursuant
to Environmental Law, and none of Seller, NRF OP SPV or the Company, JV, JV
OpCo, Newco or any of their respective Subsidiaries, within thirty-six (36)
months prior to the date hereof, has made any report or disclosure to any
Governmental Entity relating to the release or threatened release of Hazardous
Substances to or from any Property; and (iii) there is no Legal Proceeding
pending against (or to the Company’s Knowledge, threatened in writing against),
the Company, JV, JV OpCo, Newco or their respective Subsidiaries arising under
or relating to any Environmental Law, and neither the Company, JV, JV OpCo,
Newco or any of their respective Subsidiaries is subject to any outstanding
Order arising under or relating to any Environmental Law, provided, that, Buyer,
for the avoidance of doubt, acknowledges and agrees that the foregoing clauses
(i) through (iii) are to the Company’s Knowledge with respect to the actions or
operations of any Operator including any such actions or operations taken or
failed to be taken on behalf of the Company or any of its Subsidiaries.
(b)    Except with respect to Section 4.8(b), this Section 4.15 constitutes the
exclusive representations and warranties of the Company, JV and Newco with
respect to compliance with or liabilities under Environmental Laws and other
environmental matters.

4.16    Material Contracts.
(a)    Schedule 4.16(a) sets forth a list or description of each note, bond,
mortgage, indenture, lease, sublease, license, purchase or sale order, contract,
arrangement, commitment, understanding or agreement or other instrument or
obligation (whether written or oral) (each, a “Contract”) to which Seller, NRF
or NRF OP SPV or the Company, JV, JV OpCo,


37



--------------------------------------------------------------------------------





Newco or any of their respective Subsidiaries (and for purposes of subclause
(xii) only, any Affiliate of Seller) is a party or by which any of their
respective properties or assets are bound (collectively, the “Material
Contracts”) which, as of the date of this Agreement:
(i)    obligates the Company, JV, JV OpCo, Newco or any of their respective
Subsidiaries to make non-contingent aggregate annual expenditures (other than
principal and/or interest payments or the deposit of other reserves with respect
to debt obligations) in excess of eighteen million Dollars ($18,000,000) and is
not cancelable within ninety (90) days without penalty to the Company, JV, Newco
or any of their respective Subsidiaries, except for any (A) Company Lease or any
ground lease affecting any Property or (B) tenant reimbursements made pursuant
to the applicable underlying Company Lease;
(ii)    contains any non-compete or exclusivity provisions with respect to any
line of business or geographic area or during any period of time with respect to
the Company, JV, JV OpCo, Newco or any of their respective Subsidiaries, or
which restricts (or purports to restrict) the ability of the Company, JV, JV
OpCo, Newco or any of their respective Subsidiaries from engaging in any line of
business or competing in any line of business or with any Person or in any
geographic area or during any period of time, in each case, in any line of
business or geographic area that is material to the Company and the Company
Subsidiaries, except for any Company Lease or any ground lease affecting any
Property;
(iii)    constitutes Indebtedness (including any guarantee thereof) in an amount
in excess of eighteen million Dollars ($18,000,000) or any letters of credit or
similar instruments issued for the account of the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries or mortgaging, pledging or otherwise
placing a Lien securing obligations in excess of eighteen million Dollars
($18,000,000) on any portion of the assets of the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries, including the Griffin Mortgage, other than
any such agreement, indenture, letter of credit or instrument solely between or
solely among the Company, JV, JV OpCo, Newco and wholly owned Company
Subsidiaries;
(iv)    requires the Company, JV, JV OpCo, Newco or any of their respective
Subsidiaries to dispose of or acquire assets or properties (other than in
connection with the expiration of a Company Lease or a ground lease affecting a
Property or as may accrue in connection with a breach of any Contract) with a
fair market value in excess of eighteen million Dollars ($18,000,000), or
provides for any pending or contemplated merger, consolidation or similar
business combination transaction involving the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries, except for any Company Lease or any ground
lease affecting any Property;
(v)    relates to a joint venture, partnership, strategic alliance, limited
liability company or similar arrangement, with a third party;
(vi)    constitutes Indebtedness of a Person (other than a Company Subsidiary)
owed to the Company, JV, JV OpCo, Newco or any of their respective Subsidiaries
in an amount in excess of eighteen million Dollars ($18,000,000);






38



--------------------------------------------------------------------------------





(vii)    relates to the ongoing or scheduled development, construction or
capital expenditures, in each case requiring aggregate payments by the Company,
JV, JV OpCo, Newco or any of their respective Subsidiaries in excess of eighteen
million Dollars ($18,000,000);
(viii)    is a Material Company Lease;
(ix)    prohibits the payment of dividends or distributions in respect of the JV
OpCo Interests, the JV HoldCo Interests, the Newco Interests or shares of the
Company or any Company Subsidiary;
(x)    grants to any Person a right of first refusal, a right of first offer or
an option to purchase, acquire, sell or dispose of any Property that,
individually or in the aggregate, could involve amounts in excess of eighteen
million Dollars ($18,000,000);
(xi)    contains “earn-out” or other similar contingent purchase price payment
obligations, in each case that could result in payments, individually or in the
aggregate in excess of five hundred thousand Dollars ($500,000);
(xii)    relates to the provision of Asset Management Services to JV, JV OpCo,
Newco, the Company or any of their respective Subsidiaries (such agreements, the
“Asset Management Material Contracts”); or
(xiii)    relates to any outstanding written commitment to enter into any
contract or agreement of the type described in subclauses (i) through
(xiii) above.
Notwithstanding anything above in subclauses (i) through (xiv), “Material
Contracts” shall not include any Contract that (A) is terminable upon thirty
(30) days’ notice without penalty or premium, (B) will be fully satisfied at or
prior to the Closing, (C) provides for aggregate payments by the Company, JV, JV
OpCo, Newco or any of their respective Subsidiaries of less than five million
Dollars ($5,000,000) in each calendar year during the remaining term of such
Contract, or (D) is a Tax Protection Agreement or ground lease.
(b)    Except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect:
(i)    each Material Contract (other than the Asset Management Material
Contracts) is (A) legal, valid and binding on any of Seller, NRF or NRF OP SPV
or the Company, JV, JV OpCo, Newco and any of their respective Subsidiaries that
is a party thereto and, to the Company’s Knowledge, each other party to such
Material Contract and (B) enforceable against, and in full force and effect with
respect to, any of Seller, NRF or NRF OP SPV or the Company, JV, JV OpCo, Newco
and any of their respective Subsidiaries that is a party thereto and, to the
Company’s Knowledge, the other parties thereto, except as may be limited by
applicable Equitable Principles;
(ii)    each Asset Management Material Contract, is, to the Company’s Knowledge
(A) legal, valid and binding on the parties thereto and (B) enforceable




39



--------------------------------------------------------------------------------





against and in full force and effect with respect to the parties thereto, except
as may be limited by applicable Equitable Principles;
(iii)    no asset manager has made a claim for indemnification under any Asset
Management Material Contract, other than with respect to advancement of expenses
in respect of claims in which NRF or any of its Subsidiaries is also named as a
party;
(iv)    none of Seller, NRF or NRF OP SPV or the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries that is a party thereto, nor, to the
Company’s Knowledge, any other party thereto, is in material breach or violation
of, or default under or otherwise delinquent in performance under, any Material
Contract, and, to the Company’s Knowledge, each such other party thereto has
performed in all material respects all obligations required to be performed by
it under such Material Contract; and
(v)    no event has occurred or not occurred through the action or inaction of
Seller, NRF or NRF OP SPV or the Company, JV, JV OpCo, Newco or any of their
respective Subsidiaries or, to the Company’s Knowledge, any other party thereto,
that with notice or lapse of time or both would constitute a material violation,
breach, default or delinquency in performance under any Material Contract.
(c)    None of Seller, NRF or NRF OP SPV or the Company, JV, JV OpCo, Newco or
any of their respective Subsidiaries or, to the Company’s Knowledge, any other
party thereto, has received notice of any material breach, violation, default or
delinquency in performance under any Material Contract, except for breaches,
violations, defaults or delinquencies in performance that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. The Material Contracts shall remain valid and binding
in accordance with their terms following the consummation of the transactions
contemplated by the Colony Merger Agreement.
(d)    The Company has made available to Buyer, prior to the execution of this
Agreement, true and complete copies in all material respects of each written
Material Contract and a written summary of each oral Material Contract.

4.17    Insurance. The Company and the Company Subsidiaries maintain or cause to
be maintained insurance with respect to all of the Properties with financially
responsible insurers in such amounts and covering such risks which the Company,
acting reasonably, believes are adequate in all material respects for the
operation of its business. All premiums due and payable on the insurance
policies held by or on behalf of the Company and the Company Subsidiaries
relating to the Properties have been paid and no notice of cancellation or
termination has been received by the Company or any Company Subsidiary (or the
Person that maintains such insurance policies on their behalf) with respect to
any such policy.

4.18    Affiliated Transactions. Except for Contracts entered into in connection
with the Transactions (including the Pre-Closing Restructuring), Schedule 4.18
lists every Contract between JV, JV Opco, the Company, Newco or any of their
respective Subsidiaries, on the one hand, and Seller or any Affiliate of Seller
(other than the Company, JV, JV OpCo or Newco or any of their respective
Subsidiaries), on the other.


40



--------------------------------------------------------------------------------






4.19    Financial Advisor. No broker, investment banker, financial advisor or
other Person, other than UBS Securities LLC, the fees and expenses of which will
be paid by Seller, is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Seller, the Company or any of their
respective Affiliates.

4.20    Disclaimer of any Representations Regarding Estimates and Projections.
In connection with Buyer’s investigation of the Healthcare Portfolio, Buyer has
received certain projections, including projected statements of operating
revenues and income from operations of the Healthcare Portfolio and certain
business plan information. Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans and that whether any such projections are in fact achieved will depend
upon factors and future events not within the control of the any member of the
Seller Group or any of their respective Subsidiaries. Buyer takes full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts). Accordingly, except for the representations and
warranties set forth in Article III and this Article IV and any Transaction
Document, no member of the Seller Group makes any representation or warranty
with respect to such estimates, projections and other forecasts and plans
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts). Buyer further acknowledges that the estimates and
projections were compiled based only on unaudited data and operating information
provided by the Company or the Company Subsidiaries (or managers of the
Healthcare Portfolio), that neither the Seller Group (other than the Company)
nor any Affiliate (other than the Company Subsidiaries) or Representative
thereof has made an independent verification as to the accuracy or completeness
thereof, or the assumptions and estimates therein, and that the presentation of
such information does not reflect GAAP.

4.21    Limitations of Representations and Warranties. Except for the
representations and warranties set forth in Article III and this Article IV and
any Transaction Document, neither the Company nor any other Person makes any
express or implied representation or warranty with respect to the Company, JV,
Newco, their respective Subsidiaries or the Healthcare Portfolio. The Company
hereby disclaims any other express or implied representations or warranties.
Except with respect to claims of Fraud and for the representations and
warranties set forth in Article III and this Article IV and any Transaction
Document, the Company hereby disclaims all liability and responsibility for any
representation, warranty, opinion, projection, forecast, statement, memorandum,
presentation, advice or information made, communicated or furnished (orally or
in writing) to Buyer or its Affiliates or Representatives (including any such
opinion, projection, forecast, statement, memorandum, presentation, advice or
information made available in any electronic data room hosted by the Seller
Group in connection with the Transactions).


41



--------------------------------------------------------------------------------






ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth on the Disclosure Schedule, Buyer represents and warrants to
Seller as follows:

5.1    Organization. Taikang Insurance Group Inc. owns, directly or indirectly,
one hundred percent (100%) of the capital stock of Buyer, free and clear of
Liens other than Liens imposed at Closing in connection with the funding of the
loan under the Loan Agreements. Buyer is a Hong Kong limited company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of formation. Buyer has the requisite power and authority to own,
lease or operate its properties and to carry on its business as now being
conducted. Buyer is duly qualified or licensed to do business and is in good
standing (with respect to jurisdictions which recognize such concept) in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties or assets makes such qualification or licensing
necessary, except to the extent that the failure to be so qualified or licensed
or to be in good standing would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the ability of Buyer to
perform its obligations under this Agreement or the Transaction Documents to
which it is a party. Buyer is not, directly or indirectly, controlled by or
under the control of any state-owned or operated Persons.

5.2    Authorization of Agreement. Buyer has taken all limited company action
required to execute and deliver this Agreement and the Transaction Documents to
which it is a party and to perform fully its obligations hereunder and
thereunder. This Agreement has been, and upon their execution the Transaction
Documents to which Buyer is a party shall have been, duly executed and delivered
by Buyer and, assuming that this Agreement and each such Transaction Document
constitutes the legal, valid and binding obligation of the other parties hereto
and thereto, this Agreement constitutes, and upon its execution each of the
Transaction Documents to which Buyer is a party shall constitute, the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to applicable Equitable Principles.

5.3    Conflicts; Consents of Third Parties. Assuming the making of the filings
and the receipt of the consents described in Schedule 5.3, the execution and
delivery by Buyer of this Agreement and the Transaction Documents to which it is
a party, the performance by Buyer of this Agreement and the Transaction
Documents to which it is a party in accordance with their respective terms, and
the consummation of the Transactions, do not and will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any material contractual obligation under:
(a)    the Organizational Documents of Buyer;
(b)    any Contract or Permit to which Buyer is a party or otherwise bound; or




42



--------------------------------------------------------------------------------





(c)    any Law applicable to Buyer,
except, in the case of clauses (b) and (c), where such conflict, violation or
default would not, and would not reasonably be expected to materially impair or
delay the ability of Buyer to consummate the Transactions.

5.4    Legal Proceeding. There is no Legal Proceeding pending against (or to
Buyer’s Knowledge, threatened in writing against) Buyer or any of its Affiliates
that would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement or the Transaction Documents to which it is a party. Buyer is not
subject to any outstanding Order which would, or would reasonably be expected
to, materially impair or delay the ability of Buyer to consummate the
Transactions.

5.5    Financial Advisor. Except for fees and commissions that will be paid
directly by Buyer, no Person retained by or on behalf of Buyer or any of its
Affiliates and no other Person, by reason of any action of Buyer, is entitled to
any brokerage commissions, finders’ fees or similar compensation in connection
with the Transactions.

5.6    Purchase for Investment. Buyer is purchasing the Purchased Interests for
its own account for investment and not for resale or distribution in any
transaction that would be in violation of the securities Laws of the United
States of America or any state thereof, provided, for the avoidance of doubt,
that, as an Affiliate of an asset management company, Buyer may use multiple
accounts managed by Buyer or one of its Affiliates to purchase the Purchased
Interests or otherwise in connection with the Transactions. Buyer is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933.

5.7    Financial Ability. Subject to receipt of the PRC Approvals, Buyer has, or
will at Closing have, sufficient cash in Dollars readily available to enable it
to consummate the Transactions, and there is not, nor will there be, any
restriction on the use of such cash for such purpose.

5.8    Sophisticated Party. Buyer (a) is a sophisticated party with respect to
the Purchased Interests, (b) is able to bear the financial risk associated with
purchasing the Purchased Interests on the terms set forth in this Agreement, and
(c) has such knowledge and experience in financial and business matters, and has
made transactions of a similar nature, so as to be aware and capable of
evaluating the merits and potential risks and uncertainties inherent in
transactions of the type contemplated in this Agreement.

5.9    Compliance with Laws. Buyer and each of its Affiliates has complied with
and is in compliance with any Orders or Laws which could affect the
Transactions, except for non-compliance which would not have, and would not be
reasonably be expected to have, a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement or the Transaction
Documents to which it is a party.

5.10    Investigation; Limitation on Representations and Warranties; Disclaimer
of Other Representations and Warranties. Buyer has conducted its own independent
review and analysis of the business, operations, assets, technology,
liabilities, results of operations, financial


43



--------------------------------------------------------------------------------





condition and prospects of the Company, JV and the Healthcare Portfolio and
acknowledges that Buyer has been provided access to personnel, properties,
premises and records related to the Healthcare Portfolio for such purposes. In
entering into this Agreement, Buyer has relied upon its independent
investigation and analysis of the Company, JV, their respective Subsidiaries and
the Healthcare Portfolio, and Buyer acknowledges and agrees that it has not been
induced by and has not relied upon any representations, warranties or
statements, whether express or implied, made by any member of the Seller Group,
or any of their respective Affiliates, Subsidiaries, shareholders, controlling
persons, trustees or Representatives that are not expressly set forth in
Article III or Article IV of this Agreement or in a Transaction Document,
whether or not such representations, warranties or statements were made in
writing or orally. Buyer acknowledges and agrees that, except for the
representations and warranties expressly set forth in Article III and Article IV
of this Agreement and the Transaction Documents, (a) the Seller Group makes no,
and has not made, any representations or warranties relating to itself or its
business, the Healthcare Portfolio or otherwise in connection with the
Transactions and Buyer is not relying on any representation or warranty except
for those expressly set forth in Article III and Article IV of this Agreement or
in a Transaction Document, (b) no Person has been authorized by the Seller Group
to make any representation or warranty relating to itself or its business, the
Healthcare Portfolio or otherwise in connection with the Transactions, and if
made, such representation or warranty must not be relied upon by Buyer as having
been authorized by such party and (c) any estimates, projections, predictions,
data, financial information, memoranda, presentations or any other materials or
information provided or addressed to Buyer or any of its Representatives are not
and shall not be deemed to be or include representations or warranties unless
any such materials or information is the subject of an express representation or
warranty set forth in Article IV of this Agreement or in a Transaction Document.

5.11    No Other Representations or Warranties. Except for the representations
and warranties set forth in this Article V, neither Buyer nor any other Person
makes any express or implied representation or warranty with respect to Buyer.
Buyer hereby disclaims any other express or implied representations or
warranties.

ARTICLE VI

COVENANTS AND AGREEMENTS

6.1    Conduct of the Healthcare Portfolio Pending the Closing.
(a)    Between the date of this Agreement and the Closing Date, except as
(i) set forth in Schedule 6.1, (ii) expressly contemplated or permitted by any
other provision of this Agreement, (iii) required by Law or (iv) consented to in
writing by Buyer, which consent shall not be unreasonably withheld, delayed or
conditioned, each of the Company, JV, JV OpCo, Newco and each of their
respective Subsidiaries agrees to, and Seller shall cause each of the Company,
JV, JV OpCo, Newco and each of their respective Subsidiaries to, use its
reasonable best efforts to conduct its business in the ordinary course of
business and in a manner consistent with past practice, and each of the Company,
JV, JV OpCo, Newco and each of their respective Subsidiaries agrees to, and
Seller shall cause each of the Company, JV, JV OpCo, Newco and each of their
respective Subsidiaries to, use its reasonable best efforts to, (A) preserve
substantially intact its existing material rights, assets and properties,
(B) preserve substantially


44



--------------------------------------------------------------------------------





intact its business organization and (C) maintain and preserve intact its
current relationships with material customers, suppliers, distributors,
creditors and other Persons with which the Company, JV, JV OpCo, Newco or any of
their respective Subsidiaries has significant business relations.
(b)    Between the date of this Agreement and the Closing Date or the date, if
any, on which this Agreement is terminated in accordance with Section 9.1,
except as (i) set forth on Schedule 6.1, (ii) expressly required by or necessary
to perform any of the Seller Group’s obligations under this Agreement,
(iii) required by Law or (iv) consented to in writing by Buyer, which consent
shall not be unreasonably withheld, delayed or conditioned, each of the Company,
JV, Newco and each of their respective Subsidiaries agrees not to, and Seller
shall cause the Company, JV, Newco and their respective Subsidiaries not to,
(A) take or permit any action that, if taken after the Closing Date would
constitute a “Major Decision” as such term is defined in the Newco LLC Agreement
or (B) amend the Organizational Documents of the Company, JV, JV OpCo or Newco.
(c)    Notwithstanding the foregoing, subject to Sections 6.1(d) and 6.10(c),
prior to the Closing, the Company, JV, JV OpCo, Newco and/or any of their
respective Subsidiaries may use all available cash to (i) repay in the ordinary
course of business any Indebtedness when due in accordance with its terms or
(ii) declare or pay any dividends or other distributions with respect to the JV
OpCo Interests, the JV HoldCo Interests, the Newco Interests or any equity
interests of the Company or the Subsidiaries of the Company, provided, that, any
dividends or other distributions declared with respect to the Newco Interests,
the JV OpCo Interests, the JV HoldCo Interests or any equity interests of the
Company or the Subsidiaries of the Company shall be paid prior to the Closing.
(d)    Between the Determination Time and the effective time of the consummation
of the Transactions, each of the Company, JV, Newco and each of their respective
Subsidiaries agrees not to, and Seller shall cause the Company, JV, Newco and
their respective Subsidiaries not to, (i) declare or pay any dividends or other
distributions with respect to the Newco Interests, the JV HoldCo Interests, the
JV OpCo Interests or any equity interests of the Company or the Subsidiaries of
the Company or JV, (ii) incur any Company Indebtedness or (iii) take any action
outside of the ordinary course of business that will modify Lender Reserves or
Working Capital in any way.

6.2    Efforts; Consents and Approvals.
(a)    Subject to the terms and conditions of this Agreement, Buyer and Seller
shall use their reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate the Transactions as promptly as
practicable, including (i) preparing and filing as promptly as practicable with
any Governmental Entity all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents, (ii) obtaining and maintaining all approvals,
consents, registrations, permits, authorizations and other confirmations
required to be obtained from any Governmental Entity that are necessary, proper
or advisable to consummate the Transactions and (iii) taking all actions as may
be required by any such Governmental Entity to obtain such authorization.


45



--------------------------------------------------------------------------------





(b)    Buyer, on the one hand, and the Seller Group, on the other hand, shall,
in connection with the efforts referenced in this Section 6.2 to obtain all
authorizations for the Transactions under applicable competition or investment
Law (collectively, the “Antitrust Laws”), including, for the avoidance of doubt,
the PRC Approvals, use its reasonable best efforts to (i) cooperate in all
respects with each other in connection with any filing or submission and in
connection with any investigation or other inquiry, including any proceeding
initiated by a private party, (ii) keep the other Party reasonably informed of
any communication received by such Party from, or given by such Party to, any
U.S. or foreign Governmental Entity and of any communication received or given
in connection with any proceeding by a private party, in each case, regarding
the Transactions, and (iii) permit the other Party to review any communication
given by it to, and consult with each other in advance of any meeting or
conference with any Governmental Entity or, in connection with any proceeding by
a private party, with any other Person, and to the extent permitted by such
applicable Governmental Entity or other Person, give the other Party the
opportunity to attend and participate in such meetings and conferences.
(c)    In furtherance and not in limitation of the covenants of the Parties
contained in Section 6.2(a), if any objections are asserted with respect to the
Transactions under any Antitrust Law or if any suit or investigation is
instituted (or threatened to be instituted) by any applicable Governmental
Entity or any private party challenging the Transactions as violative of any
Antitrust Law or which would otherwise prevent, impede or delay the consummation
of the Transactions, Buyer and the Seller Group shall use their respective
reasonable best efforts to cooperate with each other and resolve any such
objections or suits so as to permit consummation of the Transactions.
(d)    In furtherance and not in limitation of the covenants of the Parties
contained in Section 6.2(a) and Section 6.2(b), Buyer, on the one hand, and the
Seller Group, on the other hand, shall:
(i)    make all appropriate filings required in connection with the PRC
Approvals as promptly as practicable following the date hereof and in any event,
no later than five (5) Business Days following the date hereof, and supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to applicable Law in connection with the PRC
Approvals;
(ii)    use reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other
Parties hereto in doing, all things necessary, proper or advisable to obtain the
PRC Approvals as soon as practicable and to avoid any impediment to the
consummation of the Transactions under any applicable Laws or Orders, including
using reasonable best efforts to take all such actions as may be necessary to
resolve such objections, if any, as any PRC Governmental Entity or Person may
assert under applicable Laws or Orders with respect to the Transactions; and
(iii)    in the event that Buyer is requested by a Governmental Entity to make a
filing or submission to the Committee on Foreign Investment in the United States
(“CFIUS”), (A) reasonably cooperate with each other in connection with any such
filing or submission, (B) keep the other Party informed of any communication
received by such Party from, or given by such Party to, CFIUS regarding the
Transactions, and (C) permit the other


46



--------------------------------------------------------------------------------





Party to review any communication given by it to, and consult with each other in
advance of any meeting or conference with CFIUS, and to the extent permitted by
CFIUS, give the other Party the opportunity to attend and participate in such
meetings and conferences.
(e)    The Parties shall reasonably cooperate with each other and use their
respective reasonable efforts to take such actions as the other may reasonably
request to obtain (i) any consents necessary or desirable in connection with the
Transactions pursuant to any Material Contracts, or (ii) any other consents from
any third parties (excluding, for the avoidance of doubt, any Governmental
Entity) as may be reasonably required to consummate the Transactions, provided,
that, notwithstanding the foregoing, Buyer shall not be required to incur any
expenses or liabilities, including, without limitation, the incurrence of
interest or the payment of additional fees or penalties, make any payment or
expenditures or agree to any obligation, undertaking or limitation of rights in
order to obtain the consents set forth in this Section 6.2(e); provided,
further, that the consummation of the Transactions shall not be delayed by, or
conditioned on, the receipt or failure to receive of any such consents. For the
avoidance of doubt, following the Closing, the Parties shall continue to
reasonably cooperate with each other and use their respective reasonable efforts
to take such actions as the other may reasonably request with respect to any of
the consents set forth in this Section 6.2(e) that have not been received as of
the Closing.

6.3    Pre-Closing Restructuring. Subject to and upon the terms and conditions
of this Agreement, prior to or at the Closing, Seller shall take, and shall
cause the Company, NRF OP SPV, JV, JV OpCo, Newco and their respective
Subsidiaries to take, such actions as are necessary to give effect to the
Pre-Closing Restructuring.

6.4    Financing.
(a)    Buyer shall (and shall cause each of its Affiliates to) use commercially
reasonable efforts to as promptly as practicable after the date hereof, (i)
secure the Debt Financing and execute the Loan Agreements and (ii) deliver the
fully executed Letter of Credit to Seller or the Deposit Amount to the Escrow
Agent, as applicable and in accordance with Section 2.2(b).
(b)    Following the execution of the Loan Agreements, Buyer shall (i) as
promptly as reasonably practicable provide Seller with the fully executed Loan
Agreements, (ii) as promptly as reasonably practicable after the occurrence
thereof notify Seller of any breach or default by any party to any Loan Document
that is not curable prior to the Outside Date, (iii) notify Seller, as promptly
as reasonably practicable after Buyer’s receipt of any written notice or other
written communication from any Debt Financing Source with respect to any actual
or threatened breach, default, termination or repudiation by such Debt Financing
Source of its obligations or commitments under any Loan Document, and (iv) use
commercially reasonable efforts to (and shall cause each of its Affiliates to
use commercially reasonable efforts to) (A) maintain in effect the Debt
Financing and the Loan Documents, (B) satisfy in all material respects on a
timely basis all conditions applicable to Buyer set forth in the Loan Documents
including, pledging or causing its Affiliates to pledge all collateral required
under the Loan Documents and (C) enforce all rights of Buyer under the Loan
Documents with respect to the


47



--------------------------------------------------------------------------------





funding of the Debt Financing Sources’ obligations to the extent it would be
commercially reasonable to do so.
(c)    In connection with the Debt Financing, (i) no member of the Seller Group
nor any of their respective Affiliates shall be required to become subject to
any obligations or liabilities with respect thereto, and (ii) nothing shall
obligate any member of the Seller Group or any of their respective Affiliates to
provide any certificates or declare or make any determinations with respect
thereto. Buyer acknowledges and agrees that no member of the Seller Group nor
any of their respective Affiliates shall have any responsibility for, or incur
any liability to any Person under or in connection with, the Loan Documents or
the Debt Financing and Buyer shall indemnify and hold harmless each member of
the Seller Group and their respective Affiliates and Representatives from and
against any and all Losses suffered or incurred by them in connection with the
arrangement of the Debt Financing.

6.5    Public Announcements. So long as this Agreement is in effect, neither
Buyer nor any member of the Seller Group, nor any of their respective
Affiliates, including after the consummation of the transactions contemplated by
the Colony Merger Agreement, any successor entity of any of the foregoing, shall
issue or cause the publication of any press release or other public announcement
with respect to the Transactions or this Agreement or the Transaction Documents
without the prior written consent of the other Party, unless such Party
determines, after consultation with outside counsel, that it is required by
applicable Law or by any listing agreement with or the listing rules of a
national securities exchange or trading market or by the CIRC to issue or cause
the publication of any press release or other announcement with respect to the
Transactions or this Agreement or the Transaction Documents, in which event such
Party shall provide a reasonable opportunity to the other Party to review and
comment upon such press release or other public announcement and shall give due
consideration to all reasonable additions, deletion or changes suggested
thereto; provided, however, that each Party and their respective Affiliates may
make statements that are not inconsistent with previous press releases, public
disclosures or public statements made by Buyer or a member of the Seller Group
in compliance with this Section 6.5. Except to the extent modified by the
foregoing provisions, the Confidentiality Agreement dated as of December 10,
2015, between NRF and Buyer (the “Confidentiality Agreement”) shall (i) prior to
the occurrence of the Closing, remain in full force and effect, notwithstanding
the execution and delivery, or any termination, of this Agreement and (ii) upon
the Closing, be terminated.

6.6    Conveyance Taxes. Buyer and the Seller Group will reasonably cooperate in
the preparation, execution and filing of Tax Returns, questionnaires,
applications or other documents regarding any real property transfer or gains,
sale, use, value added and stamp Taxes, any recording, registration and other
fees and similar Taxes (“Conveyance Taxes”) which become payable in connection
with the Transactions. Conveyance Taxes payable in connection with the
Transactions (other than the sale and purchase of the Purchased Interests
hereunder) shall be the sole responsibility of the Company. Conveyance Taxes, if
any, payable solely as a result of the sale and purchase of the Purchased
Interests hereunder shall be borne 50% by Seller and 50% by Buyer.

6.7    Expenses. Except as otherwise specifically provided herein, Buyer, on the
one hand, and Seller, on the other hand, shall bear their respective expenses
incurred in


48



--------------------------------------------------------------------------------





connection with the preparation, execution and performance of this Agreement and
the Transactions, including all fees and expenses of agents, representatives,
counsel and accountants.

6.8    Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties shall use reasonable best efforts to take or
cause to be taken all actions and to do or cause to be done all things
reasonably necessary, proper or advisable under applicable Laws to consummate
and make effective the Transactions, including (a) contesting any legal
proceeding relating to the Transactions and (b) executing any additional
instruments necessary to consummate the Transactions.

6.9    Managers. Prior to or at the Closing, Seller shall take, and shall cause
its Subsidiaries to take, such actions as are necessary and appropriate so that,
effective as of the Closing, (i) the board of managers of Newco shall be
comprised of the individuals set forth on Schedule 6.9(a) and (ii) the board of
directors of JV shall be comprised of the individuals set forth on
Schedule 6.9(b).

6.10    Casualty and Condemnation.
(a)    If, prior to the Closing Date, a Property or any portion thereof suffers
a Material Casualty or the Company or any Company Subsidiary receives a notice
or the Seller Group obtains Knowledge of a Material Condemnation, Seller shall,
or shall cause the Company and the Company Subsidiaries to, promptly (a) notify
Buyer of that event and provide Buyer with details of the extent of the Material
Casualty or Material Condemnation, (b) make and diligently pursue a claim under
any insurance policy covering such Property with respect to such Material
Casualty or Material Condemnation and keep Buyer apprised of any material
developments concerning such claim, (c) with respect to any Property or any
portion thereof that suffers a Material Condemnation, diligently pursue any
claim or rights to a condemnation award or proceeds relating to such Property or
portion thereof and (d) with respect to any Property or any portion thereof that
suffers a Material Casualty, use any proceeds from any such insurance policy to
repair any damage to such Property or portion thereof.
(b)    Buyer shall be bound to purchase the Purchased Interests for the Purchase
Price (after taking into account the Equity Value Adjustments contemplated
pursuant to Section 2.4) as required by the terms hereof without regard to the
occurrence or effect of any such Casualty or Condemnation.
(c)    If, prior to the Closing, a Property or any portion thereof suffers a
Casualty, the Company and/or any of its Subsidiaries shall retain any proceeds
received from any insurance policy covering such Property or portion thereof and
shall in no event declare or pay any dividends or other distributions with
respect to any equity interests of the Company or the Subsidiaries of the
Company in respect of such proceeds.

6.11    Advice of Changes Seller (on behalf of the Seller Group) and Buyer will
promptly advise each other of (a) any event to the Knowledge of either party
which would render any representation or warranty contained in this Agreement,
if made on or as of the date of the Closing, materially untrue or inaccurate,
(b) any Effect that has or would reasonably be expected to have a Company
Material Adverse Effect or (c) any failure of any member of the Seller Group






49



--------------------------------------------------------------------------------







or Buyer to materially comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder. Notwithstanding the
disclosure to Buyer or Seller, as applicable of any matter pursuant to this
Section 6.11, the disclosing party shall not be relieved of any liability for,
nor shall the providing of such information by the disclosing party to Buyer or
Seller, as applicable, be deemed a waiver of, (i) the breach of any
representation, warranty, covenant or agreement of any member of the Seller
Group or Buyer contained in this Agreement or (ii) the related indemnification
obligations of Seller or Buyer under Article VIII.

ARTICLE VII

CLOSING

7.1    Closing. The closing of the purchase and sale of the Purchased Interests
(the “Closing”) shall take place on the Closing Date at the offices of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York at
10:00 a.m. Eastern Time, or such earlier or later time on the Closing Date as
may be agreed in writing by Seller and Buyer.

7.2    Conditions to Each Party’s Obligations to Effect the Closing. The
respective obligations of each Party to effect the Transactions will be subject
to the satisfaction on or prior to the Closing Date of the following conditions,
any and all of which may be waived in whole or in part by Buyer and Seller (on
behalf of the Seller Group), as the case may be, to the extent permitted by
applicable Law:
(a)    Governmental and Regulatory Approvals. The consents, approvals and
actions of, filings with, and notices to, any Governmental Entity set forth on
Schedule 7.2(a) shall have been obtained or made and remain in full force and
effect.
(b)    No Injunction or Restraint. No preliminary or permanent injunction or
Order issued by any court of competent jurisdiction or other Governmental Entity
in PRC or a jurisdiction material to the business of the Healthcare Portfolio
shall be in effect preventing or prohibiting the consummation of the
Transactions.

7.3    Conditions to Obligations of the Seller Group. The obligations of the
Seller Group to effect the Transactions are also subject to the satisfaction or
waiver by Seller on or prior to the Closing Date of each of the following
additional conditions:
(a)    Representations and Warranties. Each of the representations and
warranties of Buyer set forth in this Agreement shall be true and correct in all
respects at and as of the Closing Date, as though made on and as of the Closing
Date (except to the extent that such representations and warranties are
expressly limited by their terms to another date, in which case such
representations and warranties shall be true and correct in all respects as of
such other date), except where the failure of such representations and
warranties to be true and correct (without giving effect to any “materiality”
qualifications or exceptions set forth therein) would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations under this Agreement or the
Transaction Documents to which it is a party.


50



--------------------------------------------------------------------------------







(b)    Performance of Obligations. Buyer shall have performed or complied in all
material respects with all obligations (other than those set forth in
Section 6.11) required to be performed or complied with by it under this
Agreement at or prior to the Closing Date.
(c)    Closing Deliveries. Buyer shall have made the deliveries required to be
made by Buyer under Section 7.5(a).

7.4    Conditions to Obligations of Buyer. The obligations of Buyer to effect
the Transactions are also subject to the satisfaction or waiver by Buyer on or
prior to the Closing Date of each of the following additional conditions:
(a)    Representations and Warranties. (i) The representations and warranties of
(A) Seller in Section 3.1 (Title to Purchased Interests) and (B) the Company in
Sections 4.4(a) and (c)(i) (Capitalization; Subsidiaries) and 4.7(a)(ii)
(Absence of Certain Changes) shall be true and correct in all respects at and as
of the Closing Date, as though made on and as of the Closing Date (except to the
extent that such representations and warranties are expressly limited by their
terms to another date, in which case such representations and warranties shall
be true and correct in all respects as of such date), (ii) the representations
and warranties of (A) Seller in Sections 3.2 (Organization), 3.3 (Authorization
of Agreement), 3.4(a)(i) (Conflicts) and 3.6 (Tax Status) and (B) the Company in
Sections 4.1 (Organization), 4.2 (Authorization of Agreement), 4.3(a)(i)
(Conflicts), 4.4(b), (c)(ii), (d) and (e)-(g) (Capitalization; Subsidiaries),
4.10(b) (Properties), and 4.19 (Financial Advisor) shall be true and correct in
all material respects at and as of the Closing Date, as though made on and as of
the Closing Date (except to the extent that such representations and warranties
are expressly limited by their terms to another date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date), except for such representations and warranties that
are qualified by qualifications or exceptions as to “materiality” or “Company
Material Adverse Effect”, in which case such representations shall be true and
correct in all respects at and as of the Closing Date, and (iii) the other
representations and warranties of members of the Seller Group set forth in this
Agreement shall be true and correct in all respects at and as of the Closing
Date, as though made on and as of the Closing Date (except to the extent that
such representations and warranties are expressly limited by their terms to
another date, in which case such representations and warranties shall be true
and correct in all respects as of such other date), except where the failure of
such representations and warranties to be true and correct (without giving
effect to any “materiality” or “Company Material Adverse Effect” qualifications
or exceptions set forth therein) would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.
(b)    Performance of Obligations. The applicable members of the Seller Group
shall have performed or complied in all material respects with all obligations
(other than those set forth in Section 6.11) required to be performed or
complied with by such members of the Seller Group under this Agreement at or
prior to the Closing Date.
(c)    No Company Material Adverse Effect. Since the date of this Agreement, no
Company Material Adverse Effect shall have occurred and be continuing.


51



--------------------------------------------------------------------------------





(d)    Pre-Closing Restructuring Transactions. Seller shall have provided
evidence that the Pre-Closing Restructuring shall have been consummated in
accordance with Exhibit A.
(e)    Financing. Buyer shall have executed the Loan Agreements.
(f)    Closing Deliveries. The Seller Group shall have made the deliveries
required to be made by the Seller Group under Section 7.5(b).

7.5    Closing Deliveries.
(a)    Deliveries by Buyer to Seller. At the Closing, Buyer shall deliver to
Seller:
(i)    the Purchase Price by wire transfer of immediately available funds in
Dollars to the Closing Account;
(ii)    the Buyer Capital Advance by wire transfer of immediately available
funds in Dollars to the Closing Account;
(iii)    the Deposit Release Instruction executed by Buyer;
(iv)    the JV LLC Agreement executed by Buyer;
(v)    the JV Letter Agreement executed by Buyer; and
(vi)    a certificate of Buyer, dated as of the Closing Date, and signed by an
authorized officer of Buyer, in the form set forth on Exhibit E-1.
(b)    Deliveries by the Seller Group. At the Closing, the Seller Group shall
deliver to Buyer:
(i)    the Deposit Release Instruction executed by Seller;
(ii)    the JV LLC Agreement executed by NRF OP SPV;
(iii)    the JV Letter Agreement executed by NRF OP SPV;
(iv)    the Newco LLC Agreement executed by NRF OP SPV and JV OpCo;
(v)    the Capital Contribution Advance Guarantee executed by Seller;
(vi)    evidence of the issuance of the Purchased Interests to Buyer via
book-entry format;




52



--------------------------------------------------------------------------------





(vii)    evidence of the appointment of the two (2) directors of each of the JV,
JV OpCo and Newco to be designated by Buyer no later two (2) Business Days prior
to the Closing, effective as of the Closing;
(viii)    a certificate signed by Seller, that Seller is not a “foreign person”
as defined in Section 1445 of the Code;
(ix)    a certificate of Seller, dated as of the Closing Date, and signed by an
authorized officer of the Company, in the form set forth on Exhibit E-2; and
(x)    a certificate of the Company, dated as of the Closing Date, and signed by
an authorized officer of the Company, in the form set forth on Exhibit E-3.

ARTICLE VIII

INDEMNIFICATION

8.1    Survival. The representations and warranties of the Parties shall survive
the Closing until the date that is thirty (30) days following Buyer’s receipt of
audited financial statements of the Company and its Subsidiaries for the
calendar year 2017 pursuant to Section 6.04 of the Newco LLC Agreement (such
date, the “Survival Date”), except that (a) the Fundamental Representations
(other than the representations and warranties set forth in Section 4.11(j) (Tax
Matters)) shall survive indefinitely, and (b) the representations and warranties
set forth in Sections 3.6 (Tax Status) and 4.11 (Tax Matters) shall survive the
Closing and shall remain in full force until the date that is ninety (90) days
after the expiration of the applicable statutes of limitations for any Taxes
arising out of, or resulting from or relating to the inaccuracy of such
representation or warranty (taking into account any extensions or waivers
thereof). The covenants and agreements of the Parties that are to be performed
prior to the Closing shall survive the Closing until the Survival Date and those
covenants and agreements of the Parties that are to be performed on or following
the Closing shall survive, and thus a Claim may be brought in respect of a
breach thereof, until the expiration of the applicable statute of limitations in
respect of such post-Closing covenants.

8.2    Obligation of Seller to Indemnify.
(a)    From and after the Closing Date, subject to the provisions and
limitations in this Article VIII, Seller shall indemnify, defend and hold
harmless Buyer and its directors, managers, members, officers, employees,
Affiliates, agents and representatives (collectively, the “Buyer Indemnified
Parties”), from and against all liabilities, Taxes, losses and damages and
reasonable attorneys’ fees, court costs and other out-of-pocket expenses
(collectively, “Losses”) suffered or incurred by the Buyer Indemnified Parties
to the extent arising out of, or resulting from or relating to (i) the
inaccuracy of any of the representations and warranties set forth in
Article III, Article IV or made in any certificate delivered pursuant hereto
when made or as of the Closing Date (or, in the case of any such representation
or warranty that is limited by its terms to the date hereof or another date, the
inaccuracy as of such date) (and, other than with respect to the representations
and warranty contained in (A) Sections 4.5(c) (Financial Statements),
4.16(a)(ii) (Material Contracts), 4.10(e) (Data Tape) and 4.7(a)(ii) and


53



--------------------------------------------------------------------------------





(b) (Absence of Certain Changes) and (B) Section 4.8(a) (Compliance with Laws)
solely with respect to any inaccuracy in such representation and warranty which
arises during period between the date hereof and Closing, without giving effect
to any “materiality” or “Company Material Adverse Effect” qualifications or
exceptions set forth therein), (ii) the failure of any member of the Seller
Group to perform or fulfill any covenant or agreement of such member of the
Seller Group contained in this Agreement, (iii) any Income Taxes imposed on the
Company or any Company Subsidiary with respect to any Pre-Closing Tax Period,
(iv) the consummation of the transactions contemplated by the Colony Merger
Agreement or (v) any liabilities or obligations of Seller or its Affiliates to
the extent not related to the Healthcare Portfolio; provided, that, with respect
to any Loss suffered or incurred directly or indirectly by the Company and only
indirectly suffered by Buyer or any of its Affiliates as a member of JV, the
term “Loss” shall mean the percent of such Loss equal to the Buyer’s indirect
ownership percentage of Newco (which, at Closing, shall be the Buyer Ownership
Percentage) at the time of such Loss.
(b)    The right to indemnification, reimbursement or other remedy based upon
representations, warranties, covenants and agreements shall not be affected by
any investigation conducted with respect to, or any knowledge actually acquired
at any time, whether before or after the execution and delivery of this
Agreement or the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with any such representation, warranty, covenant or agreement.

8.3    Obligation of Buyer to Indemnify. From and after the Closing Date,
subject to the provisions and limitations in this Article VIII, Buyer shall
indemnify, defend and hold harmless Seller and its directors, managers, members,
officers, employees, Affiliates, agents and representatives (collectively, the
“Seller Indemnified Parties”), from and against all Losses to the extent arising
out of, or resulting from or relating to (a) the inaccuracy of any of the
representations and warranties set forth in Article V or made in any certificate
delivered pursuant hereto when made or as of the Closing Date (or, in the case
of any such representation or warranty that is limited by its terms to the date
hereof or another date, the inaccuracy as of such date) or (b) the failure of
Buyer to perform or fulfill any covenant or agreement of Buyer contained in this
Agreement.

8.4    Certain Limitations. Notwithstanding the provisions of this Article VIII,
after the Closing, (a) the Buyer Indemnified Parties shall not be entitled to
recover pursuant to Section 8.2(a)(i) (other than with respect to breaches of
Fundamental Representations) until the Losses (excluding all Losses with respect
to De Minimis Claims) relating thereto exceed, in the aggregate, Three Million
Five Hundred Thousand Dollars ($3,500,000) (the “Threshold”), provided, that,
the Buyer Indemnified Parties shall only be entitled to indemnification for the
amount of such Losses in excess of the Threshold, (b) in no event shall the
Buyer Indemnified Parties be entitled to recover pursuant to Section 8.2(a)(i)
(other than with respect to breaches of Fundamental Representations) any amounts
in excess of Thirty Five Million Dollars ($35,000,000) (the “Cap”); provided,
that, the Cap shall be increased to Seventy Million Dollars ($70,000,000) (less
any amounts recovered to which the Cap applies) with respect to indemnification
for breaches of the representations and warranties set forth in Section 4.10(b)
(Title to Properties), and (c) in no event shall the Buyer Indemnified Parties
be entitled to recover pursuant to Section 8.2(a)(i) (other than with respect to
breaches of Fundamental


54



--------------------------------------------------------------------------------





Representations) for any single claim or aggregated claims arising out of
substantially the same events or circumstances unless the amount of Losses
attributable to such claim or aggregated claims arising out of substantially the
same events or circumstances exceed $100,000 (“De Minimis Claims”).
Notwithstanding the foregoing, the maximum aggregate amount recoverable by the
Buyer Indemnified Parties for Losses under this Agreement shall be limited to
and shall not exceed the Purchase Price actually paid to and received by Seller.

8.5    Indemnification Procedure.
(a)    Any Buyer Indemnified Party or Seller Indemnified Party, as applicable
(each, an “Indemnified Party”) shall, within the relevant limitation period
provided in Section 8.1, promptly (and in any event within 30 days) give the
indemnifying party (the “Indemnifying Party”) written notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to any Claims for
indemnification hereunder and shall include in the Claim Notice (if then known)
the amount or method of computation of the amount of such Claim and a reference
to the provision of this Agreement or any agreement, certificate or instrument
delivered pursuant to this Agreement upon which such Claim is based; provided,
that, a Claim Notice in respect of any action at law or in equity by or against
a third party as to which indemnification will be sought shall be given promptly
after the action or suit is commenced, provided, further, that any delay in the
provision of, or the failure by an Indemnified Party to provide, a Claim Notice
will not affect the Indemnified Party’s right to indemnification unless (and
then solely to the extent) the Indemnifying Party is actually prejudiced by such
delay or failure.
(b)    The Indemnifying Party shall have the right, at its own cost, to
participate jointly in the defense of any Claim or demand in connection with
which the Indemnified Party has claimed indemnification hereunder, and the
Indemnifying Party may elect to take over the defense of such Claim or demand
through counsel of its own choosing by so notifying the Indemnified Party within
thirty (30) days of receipt of the Indemnified Party’s notice of such Claim or
demand. If the Indemnifying Party elects to take over the defense, then:
(i)    the Indemnified Party and the Indemnifying Party shall cooperate in the
defense or prosecution of such Claim or demand, including by making available,
at the Indemnifying Party’s expense (or, with respect to any reasonable and
documented out-of-pocket expenses incurred by the Indemnifying Party, at the
Indemnified Party’s expense, if it is ultimately determined that the Indemnified
Party is not entitled to indemnification hereunder), all witnesses, pertinent
records, materials and information in such party’s possession or under its
control relating thereto as is reasonably necessary to the defense or
prosecution of such Claim or demand and, in the case of the Indemnifying Party,
by keeping the Indemnified Party reasonably informed as to the status of such
matter and by providing a reasonable opportunity to the Indemnified Party to
review and comment upon any pleading and giving due consideration to all
reasonable additions, deletion or changes suggested thereto prior to the filing
thereof;
(ii)    with respect to any issue involved in such Claim or demand, it shall
have the sole right to settle or otherwise dispose of such Claim or demand on
such terms as it, in its sole discretion, shall deem appropriate; provided,
however, that the consent of the Indemnified Party to the settlement or
disposition of any Claim or demand shall be required if such settlement or
disposition (A) shall result in any liability to, or equitable relief


55



--------------------------------------------------------------------------------





against, the Indemnified Party, or (B) if the Indemnified Party is named in such
Claim or demand, does not provide for a complete release of the Indemnified
Party, which consent shall not be unreasonably withheld, delayed or conditioned;
and
(iii)    the Indemnified Party shall have the right to participate jointly in
the defense of such Claim or demand, but shall do so at its own cost not subject
to reimbursement under Section 8.2 or 8.3, provided, that, the Indemnifying
Party (to the extent the Indemnified Party is entitled to indemnification
hereunder) shall bear the reasonable fees, costs and expenses of one counsel
(and any specialized counsel, to the extent reasonably required) of the
Indemnified Party, if such counsel determines, in writing, that a conflict of
interest exists which makes representation by the same counsel as the
Indemnifying Party inappropriate.
(c)    If the Indemnifying Party does not elect to take over the defense of a
Claim or demand, then the Indemnified Party shall have the right, at the
Indemnifying Party’s expense (to the extent the Indemnified Party is entitled to
indemnification hereunder), to contest, compromise or settle such Claim or
demand in the exercise of its reasonable judgment; provided, however, that the
consent of the Indemnifying Party to the compromise or settlement of any Claim
or demand shall be required if such compromise or settlement (A) shall result in
any liability to, or equitable relief against, the Indemnifying Party, or
(B) does not provide for a complete release of the Indemnifying Party or the JV
or its Subsidiaries, as applicable, which consent shall not be unreasonably
withheld, delayed or conditioned.
(d)    The parties shall use commercially reasonable efforts to mitigate and
minimize Losses for which indemnification is available under this Article VIII
and shall act in good faith in responding to, defending against, settling or
otherwise dealing with such Claims. Without limiting the generality of the
foregoing, an Indemnified Party shall diligently pursue any available Claims
against insurers who may have provided insurance coverage for any Losses and
shall use its commercially reasonable efforts to pursue, or to assign to the
Indemnifying Party, any Claims or rights it has against any Person that may
reasonably be expected to reduce the Losses otherwise incurred by the
Indemnified Party. Each Party agrees that it shall cooperate on a commercially
reasonable basis with the other Party in the defense of any Claim or action.

8.6    Measure of Indemnification.
(a)    The amount of the Indemnifying Party’s liability under this Agreement
shall be determined after taking into account any applicable insurance proceeds
received by the Indemnified Party including, in the case of Buyer, amounts
received or recovered by the Company or any of the Company Subsidiaries under
insurance policies or from other sources.
(b)    For all purposes of this Article VIII, “Losses” shall be net of any Tax
benefit actually realized by such Indemnified Party or its Affiliates as a
result of suffering such Losses.
(c)    Any Claim under Sections 8.2(a) or 8.3 required to be made on or prior to
the expiration of the applicable survival period set forth in Section 8.1 and
not made, shall be irrevocably and unconditionally released and waived by the
Party seeking


56



--------------------------------------------------------------------------------





indemnification with respect thereto. It is the express intent of the Parties
that, if the applicable period for a Claim pursuant to Sections 8.2(a) or 8.3 is
shorter than the statute of limitations that would otherwise have been
applicable to such Claim, then, by contract, the applicable statute of
limitations with respect to such Claim shall be reduced to the shortened
survival period contemplated hereby. The Parties further acknowledge that the
time periods set forth in Section 8.1 for the assertion of Claims under this
Agreement are the result of arms’ length negotiation among the Parties and they
intend for the time periods to be enforced as agreed by the Parties.
(d)    Notwithstanding anything to the contrary in this Agreement, any amounts
payable pursuant to the indemnification obligations under this Article VIII
shall be paid without duplication and in no event shall any Party hereto be
indemnified under different provisions of this Agreement for Losses that have
already been paid or otherwise taken into account under this Agreement. Without
limiting the generality of the foregoing, Buyer shall make no Claim for
indemnification in respect of any matter that is considered or taken into
account in the final determination of any adjustment of the Estimated Total
Equity Value pursuant to Section 2.4.
(e)    IN NO EVENT SHALL ANY INDEMNIFYING PARTY BE LIABLE TO ANY INDEMNIFIED
PARTY UNDER THIS ARTICLE VIII FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL OR
PUNITIVE DAMAGES, INCLUDING LOST PROFITS, LOST REVENUES, BUSINESS INTERRUPTION,
COST OF CAPITAL OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY (BUT EXCLUDING, TO
THE EXTENT REASONABLY FORESEEABLE BY THE PARTIES HERETO AS OF THE DATE HEREOF
AND THE BASIS FOR SUCH LOSSES IS OF A RECURRING NATURE OR REPRESENTS A REDUCTION
IN THE HISTORICAL CASH FLOW OR EARNINGS (INCLUDING BECAUSE OF AN INCREASE IN
EXPENSES OR A DECREASE IN REVENUE) OF THE COMPANY OR THE COMPANY SUBSIDIARIES,
WHICH REDUCTION WOULD REASONABLY BE EXPECTED TO REFLECT AN IMPAIRMENT OF THE
COMPANY’S OR THE COMPANY SUBSIDIARIES’ FUTURE CASH FLOWS OR EARNINGS, DIMINUTION
IN VALUE), FOR ANY BREACH OR DEFAULT UNDER, OR ANY ACT OR OMISSION ARISING OUT
OF OR IN ANY WAY RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS, UNDER ANY FORM
OF ACTION WHATSOEVER, WHETHER IN CONTRACT OR OTHERWISE (OTHER THAN
INDEMNIFICATION FOR AMOUNTS PAID OR PAYABLE TO THIRD PARTIES IN RESPECT OF ANY
THIRD PARTY CLAIM AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION FOR
WHICH INDEMNIFICATION HEREUNDER IS OTHERWISE REQUIRED).

8.7    Exclusivity of Indemnity. Subject to the provisions of Sections 2.4, the
indemnification provided in this Article VIII shall be the sole and exclusive
remedy after the Closing Date for Losses available to the Buyer Indemnified
Parties and the Seller Indemnified Parties under this Agreement for
misrepresentation or breach of any of the representations, warranties, covenants
and agreements contained herein or in any other certificate delivered by the
Parties pursuant hereto or any right, claim or action arising under, out of or
relating to this Agreement, the negotiation or execution thereof, or the
Transactions. Effective as of the


57



--------------------------------------------------------------------------------





Closing, each Party expressly waives, releases and agrees not to make any claim
against Seller or its Affiliates, in the case of Buyer, or Buyer or its
Affiliates, in the case of any member of the Seller Group, except for
indemnification claims made pursuant to this Article VIII, for the recovery of
any costs or damages, whether directly or by way of contribution, or for any
other relief whatsoever, under any applicable Laws, whether now existing or
applicable or hereinafter enacted or applicable (including claims for breach of
contract, failure of disclosure, tortious wrong or violation of securities
Laws), provided, that, no Party shall be relieved or released from any
liabilities or damages for Fraud. For the avoidance of doubt, following the
Closing, nothing in this Agreement will limit any remedies available to a Party
under the JV LLC Agreement, the JV Letter Agreement or the Newco LLC Agreement
after the Closing. This Section 8.7 shall survive the Closing indefinitely.

8.8    Tax Treatment of Indemnity Payments. The Parties agree to, unless
otherwise prohibited by Law, (i) treat any indemnity payment made under this
Agreement as an adjustment to the Purchase Price for all federal, state, local
and foreign Tax purposes, and (ii) file all Tax Returns accordingly.

ARTICLE IX

TERMINATION OF AGREEMENT

9.1    Termination. This Agreement may not be terminated, except as follows:
(a)    by mutual agreement of Buyer and Seller;
(b)    by either Buyer or Seller, upon prior written notice, if the Closing
shall not have been consummated on or before 11:59 pm New York time on March 31,
2017, provided, either Buyer or Seller may extend such date by a three (3) month
period (such date, including if and as extended, the “Outside Date”) if the
extending party is not in breach in any material respect of any of its
obligations under this Agreement at the time of such extension; provided,
however, that the Party whose conduct (including, in the case of Seller, the
conduct of any member of the Seller Group) has been the cause of, or
substantially resulted in, the failure of the Closing to have been consummated
on or before the Outside Date may not be the terminating party;
(c)    by either Buyer or Seller, upon prior written notice, if any court of
competent jurisdiction or other Governmental Entity in PRC or any jurisdiction
material to the business of the Healthcare Portfolio shall have issued a final
Order restraining, enjoining or otherwise prohibiting the consummation of the
Transactions and such Order shall have become final and non-appealable;
(d)    by Seller, if Buyer fails to consummate the Closing within five
(5) Business Days of the date on which Closing is otherwise required to be
consummated pursuant to Section 7.1;
(e)    by Seller, if Buyer shall have breached or failed to perform any
representation, warranty, covenant or agreement set forth in this Agreement that
would give rise to the failure of a condition set forth in Section 7.3(a) or
7.3(b), which breach either (i) is not


58



--------------------------------------------------------------------------------





curable prior to the Outside Date, or (ii) if curable prior to the Outside Date,
has not been cured within the earlier of (A) thirty (30) calendar days after the
receipt of notice thereof by Buyer from Seller or (B) three (3) Business Days
before the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 9.1(e) shall not be available to Seller if any
member of the Seller Group is in material breach of any representation,
warranty, covenant or other agreement contained in this Agreement;
(f)    by Buyer, if a member of the Seller Group shall have breached or failed
to perform any representation, warranty, covenant or agreement set forth in this
Agreement that would give rise to the failure of a condition set forth in
Section 7.4(a) or 7.4(b), which breach either (i) is not curable prior to the
Outside Date, or (ii) if curable prior to the Outside Date, has not been cured
within the earlier of (A) thirty (30) calendar days after the receipt of notice
thereof by Seller from Buyer or (B) three (3) Business Days before the Outside
Date; provided, however, that the right to terminate this Agreement under this
Section 9.1(f) shall not be available to Buyer if Buyer is in material breach of
any representation, warranty, covenant or other agreement contained in this
Agreement; or
(g)    by Seller, upon written notice at any time following December 8, 2016, if
Buyer shall not have (i) delivered to Seller the fully executed Loan Agreements
or (ii) delivered (A) to Seller a fully executed and enforceable Letter of
Credit for the benefit of Seller or (B) the Deposit Amount to the Escrow Agent
in accordance with the terms of the Escrow Agreement.

9.2    Effect of Termination.
(a)    Survival After Termination. If this Agreement terminates pursuant to
Section 9.1 and the Transactions are not consummated, this Agreement shall
become null and void and have no further force or effect, all obligations of the
parties hereunder shall terminate and there shall be no further liability or
obligations hereunder on the part of the parties hereto, except that
notwithstanding anything in this Agreement to the contrary, the provisions of
Section 6.4(c) (Financing), Section 6.5 (Public Announcements), Section 6.7
(Expenses), Section 8.7 (Exclusivity of Indemnity), this Section 9.2 and
Article X (Miscellaneous) shall survive any termination of this Agreement;
provided, that, notwithstanding anything in this Agreement to the contrary but
subject to Section 9.2(e)(iii), no Party shall be relieved or released from any
liabilities or damages for Fraud or that arise out of the Willful Breach of any
provision of this Agreement prior to termination hereof.
(b)    Escrow; Letter of Credit.  
(i)    If this Agreement is terminated by Seller pursuant to Section 9.1(d) or
Section 9.1(e), then, the Seller shall have, as Seller’s sole and exclusive
remedy, the right to (A) receive the Deposit Amount from the Escrow Agent as
liquidated damages (and in such circumstances Buyer shall, if applicable, join
with Seller in the Deposit Release Instruction to the Escrow Agent; provided,
that, if Buyer does not deliver an executed Deposit Release Instruction within
five (5) Business Days of such termination, Seller shall be permitted to deliver
the Deposit Release Instruction to the Escrow Agent without Buyer’s
countersignature and the Escrow Agent shall be authorized to release the Deposit
Amount to


59



--------------------------------------------------------------------------------





Seller pursuant to such Deposit Release Instruction) or (B) draw on the Letter
of Credit for the amount of the Deposit Amount as liquidated damages, as
applicable. Buyer and Seller agree that Seller’s damages are difficult to
ascertain and that in the event Seller terminates this Agreement in accordance
with Section 9.1 and is entitled to receive the Deposit Amount pursuant to this
Section 9.2(b)(i), the Deposit Amount is a fair approximation of the Seller’s
damages.
(ii)    If this Agreement is terminated by Buyer pursuant to Section 9.1(f) and
prior to such termination Buyer shall have entered into the Loan Agreement and
(x) delivered to Seller the Letter of Credit or (y) delivered the Deposit Amount
to the Escrow Agent, then (A) Buyer shall have the Deposit Amount returned to it
by the Escrow Agent (and in such circumstances Seller shall join with Buyer in
the Deposit Release Instruction to the Escrow Agent; provided, that, if Seller
does not deliver an executed Deposit Release Instruction within five (5)
Business Days of such termination, Buyer shall be permitted to deliver the
Deposit Release Instruction to the Escrow Agent without Seller’s
countersignature and the Escrow Agent shall be authorized to release the Deposit
Amount to Buyer pursuant to such Deposit Release Instruction) (if applicable),
(B) as promptly as practicable (but in no event later than five (5) Business
Days from the date of such termination), Buyer shall receive, as Buyer’s sole
and exclusive remedy (subject to subclauses (A) and (C) of this
Section 9.2(b)(ii)), the Termination Fee from the Seller as liquidated damages
and (C) Buyer shall have the right to terminate the Letter of Credit (if
applicable). Buyer and Seller agree that Buyer’s damages are difficult to
ascertain and that in the event Buyer terminates this Agreement in accordance
with Section 9.1 and is entitled to receive the Deposit Amount pursuant to this
Section 9.2(b)(ii), the Termination Fee is a fair approximation of the Buyer’s
damages.
(iii)    If this Agreement is terminated (A) pursuant to Section 9.1(a) or
Section 9.1(g) or (B) by either Seller or Buyer pursuant to Section 9.1(b) or
Section 9.1(c), in respect of matters where the Deposit Amount or the Expense
Reimbursement Amount is not payable to Seller pursuant to Section 9.2(b)(i) or
Section 9.2(c)(i), respectively, then Buyer shall have the right to have the
Deposit Amount returned to it by the Escrow Agent (and in such circumstances
Seller shall join with Buyer in the Deposit Release Instruction to the Escrow
Agent; provided, that, if Seller does not deliver an executed Deposit Release
Instruction within five (5) Business Days of such termination, Buyer shall be
permitted to deliver the Deposit Release Instruction to the Escrow Agent without
Seller’s countersignature and the Escrow Agent shall be authorized to release
the Deposit Amount to Buyer pursuant to such Deposit Release Instruction) or to
terminate the Letter of Credit, as applicable.
(iv)    If this Agreement is terminated by either Seller or Buyer pursuant to
Section 9.1(b) or Section 9.1(c), in respect of matters where the Expense
Reimbursement Amount is payable to Seller pursuant to Section 9.2(c)(i), then,
upon (and subject to) receipt of the Expense Reimbursement Amount by Seller,
Buyer shall have the right to have the remainder of the Deposit Amount returned
to it by the Escrow Agent (and in such circumstances Seller shall join with
Buyer in the Deposit Release Instruction to the Escrow Agent provided, that, if
Seller does not deliver an executed Deposit Release Instruction within five (5)
Business Days of such termination, Buyer shall be permitted to deliver the
Deposit Release Instruction to the Escrow Agent without Seller’s
countersignature and the Escrow Agent shall be authorized to release the
remainder of the Deposit Amount to Buyer pursuant to such Deposit Release
Instruction) or to terminate the Letter of Credit, as applicable.


60



--------------------------------------------------------------------------------





(c)    If this Agreement is terminated by either Seller or Buyer pursuant to
Section 9.1(b) or Section 9.1(c):
(i)    solely with respect to (A) in the case of Section 9.1(b), if the failure
to close prior to the Outside Date arises from or is related to the failure of
Buyer to obtain any of the PRC Approvals prior to the Outside Date, or (B) in
the case of Section 9.1(c), an Order from a Governmental Entity in the PRC, and
prior to such termination Buyer shall have entered into the Loan Agreements and
(x) delivered or cause to be delivered to Seller a fully executed Letter of
Credit or (y) delivered the Deposit Amount to the Escrow Agent, then Seller
shall have, as Seller’s sole and exclusive remedy, the right to (A) receive the
Expense Reimbursement Amount from the Escrow Agent as liquidated damages (and in
such circumstances Buyer shall, if applicable, join with Seller in the Deposit
Release Instruction to the Escrow Agent; provided, that, if Buyer does not
deliver an executed Deposit Release Instruction within five (5) Business Days of
such termination, Seller shall be permitted to deliver the Deposit Release
Instruction to the Escrow Agent without Buyer’s countersignature and the Escrow
Agent shall be authorized to release the Expense Reimbursement Amount to Seller
pursuant to such Deposit Release Instruction) or (B) draw on the Letter of
Credit for the amount of the Expense Reimbursement Amount as liquidated damages,
as applicable.
(ii)    solely with respect to (A) in the case of Section 9.1(b), if the failure
to close prior to the Outside Date arises from or is related to the failure of
Seller to obtain any Governmental Approval required on the part of Seller or any
of its Affiliates to consummate the Transactions prior to the Outside Date
(which, for the avoidance of doubt, the Parties acknowledge, does not include
any of the PRC Approvals), or (B) in the case of Section 9.1(c), an Order from a
Governmental Entity in the United States or the United Kingdom, then, as
promptly as practicable (but in no event later than five (5) Business Days from
the date of such termination), and prior to such termination Buyer shall have
entered into the Loan Agreement and (x) delivered or cause to be delivered to
Seller a fully executed Letter of Credit or (y) delivered the Deposit Amount to
the Escrow Agent, then Seller shall pay or cause to be paid, to Buyer by wire
transfer of immediately available funds to the account or accounts designated in
writing by Buyer, as Buyer’s sole and exclusive remedy, the Expense
Reimbursement Amount in Dollars as liquidated damages.
Buyer and Seller agree that Seller’s and Buyer’s damages are difficult to
ascertain and that in the event Seller or Buyer terminates this Agreement in
accordance with Section 9.1 and is entitled to receive the Expense Reimbursement
Amount pursuant to this Section 9.2(c), the Expense Reimbursement Amount is a
fair approximation of the Seller’s or Buyer’s damages, as applicable.
(d)    Notwithstanding anything to the contrary in this Agreement but solely for
the purposes of Section 9.2(b)(i) and Section 9.2(c), the Deposit Amount payable
to Seller pursuant to Section 9.2(b)(i) and Section 9.2(c) shall be (i) the
Deposit Amount in the event that the Buyer exercises its option to cause the
fully executed Letter of Credit to be provided under Section 2.2(b) (in which
case the remaining provisions of this Section 9.2(d) shall not apply), and (ii)
an amount equal to the lesser of (A) the Deposit Amount (the “Base Amount”) and
(B) the maximum amount, if any, that can be paid to Seller without causing
Seller to fail to meet the requirements of Section 856(c)(2) and (3) of the Code
(the “REIT


61



--------------------------------------------------------------------------------





Requirements”) for such year determined as if the payment of such amount did not
constitute Qualifying Income, as determined by independent accountants to Seller
(the amount determined by this clause (ii)), in the event that the Buyer
exercises its option to deliver the Deposit Amount to the Escrow Agent under
Section 2.2(b) (in which case the remaining provisions of this Section 9.2(d)
shall apply). Notwithstanding the foregoing, to the extent Seller receives Tax
Guidance providing that Seller’s receipt of the Base Amount would either
constitute Qualifying Income or would be excluded from gross income within the
meaning of the REIT Requirements, the Deposit Amount shall, for purposes of
Section 9.2(b)(i) and Section 9.2(c) be an amount equal to the Base Amount, and
the Escrow Agent shall, upon receiving notice that Seller has received the Tax
Guidance, release to Seller the unpaid Base Amount within two (2) Business Days.
In the event that Seller is not able to receive the full Base Amount due to the
above limitations, the Escrow Agent shall retain the unpaid Base Amount pursuant
to the terms of the Escrow Agreement and shall not release any portion thereof
to Seller unless and until Seller receives either one or a combination of the
following once or more often: (x) a letter from Seller’s independent accountant
indicating the maximum amount that can be paid at that time to Seller without
causing Seller to fail to meet the REIT Requirements (calculated as described
above) or (y) Tax Guidance, in either of which events, the Escrow Agent shall
release to Seller the lesser of the unpaid Base Amount or the maximum amount
stated in the letter referred to in (x) above, within two (2) Business Days
after the Escrow Agent has been notified thereof. The obligation of Escrow Agent
to pay any unpaid portion of the Deposit Amount shall terminate on December 31
following the date which is five (5) years from the date of this Agreement.
Amounts remaining in escrow after the obligation of the Escrow Agent to release
the Deposit Amount to Seller terminates shall be returned to Buyer. “Qualifying
Income” shall mean income described in Sections 856(c)(2)(A)-(H),
856(c)(3)(A)-(I) and 856(c)(5)(J)(ii) of the Code. “Tax Guidance” shall mean a
reasoned opinion from outside counsel or a ruling from the IRS.
(e)    Exclusive Remedy.
(i)    Buyer and the Seller Group acknowledge that (A) the liquidated damages
and other provisions of this Section 9.2 are an integral and material part of
the Transactions, (B) without these agreements, Buyer and the Seller Group would
not enter into this Agreement and (C) any amount payable pursuant to this
Section 9.2 does not constitute a penalty.
(ii)    Notwithstanding anything to the contrary in this Agreement, in the event
that this Agreement is terminated and (A) Seller has the right to receive
(x) the Deposit Amount pursuant to Section 9.2(b)(i) or (y) the Expense
Reimbursement Amount pursuant to Section 9.2(c)(i) or (B) Buyer has the right to
receive (x) the Termination Fee pursuant to Section 9.2(b)(ii) or (y) the
Expense Reimbursement Amount pursuant to Section 9.2(c)(ii), Seller’s right to
receive the Deposit Amount or Expense Reimbursement Amount, or Buyer’s right to
receive the Termination Fee or Expense Reimbursement Amount, as applicable,
shall be the sole and exclusive remedy of Seller and its Affiliates against
Buyer and its Affiliates or of Buyer and its Affiliates against Seller and its
Affiliates, as applicable, for any loss suffered as a result of any breach of
this Agreement (other than any provisions that survive termination of this
Agreement pursuant to Section 9.2(a)), or the failure of the Transactions to be
consummated, whether in equity or at law, in contract, in tort or otherwise, and
upon such termination and Seller’s receipt of the Deposit Amount or Expense
Reimbursement Amount, or Buyer’s receipt


62



--------------------------------------------------------------------------------





of the Termination Fee or Expense Reimbursement Amount, as applicable, none of
Buyer or its Affiliates or Seller or its Affiliates, as applicable, shall have
any further liability or obligation, including consequential, indirect or
punitive damages, relating to or arising out of any breach of this Agreement, or
the failure of the Transactions to be consummated, or in respect of any oral
representation made or alleged to be have been made in connection herewith or
therewith, whether in equity or at law, in contract, in tort or otherwise. For
the avoidance of doubt, the foregoing shall not impair the rights of the parties
to obtain any remedies pursuant to the Confidentiality Agreement or Seller’s
right to sue for damages.
(iii)    Notwithstanding anything to the contrary in this Agreement, in the
event that this Agreement is terminated and prior to such termination Buyer
shall not have delivered or cause to be delivered to Seller a fully executed
Letter of Credit or delivered the Deposit Amount to the Escrow Agent, neither
Buyer or its Affiliates, on the one hand, nor Seller or its Affiliates, on the
other, shall have any remedy against the other for any loss suffered as a result
of any breach of this Agreement or the failure of the Transactions to be
consummated, whether in equity or at law, in contract, in tort or otherwise,
including with respect to the right to receive the Deposit Amount, the
Termination Fee or the Expense Reimbursement Amount, as applicable.

ARTICLE X

MISCELLANEOUS

10.1    Dispute Resolution; Venue.
(a)    Any claim, controversy or dispute arising out of or relating to this
Agreement or the Transactions shall be determined by arbitration administered by
the International Chamber of Commerce (“ICC”) and resolved in accordance with
the Rules of Arbitration of the ICC in force at the relevant time as may be
amended by this Section 10.1 (the “Rules”). The place of arbitration shall be
New York City, New York, USA. The official language of the arbitration shall be
English and the tribunal shall consist of three arbitrators (each, an
“Arbitrator”). The claimant(s), irrespective of number, shall nominate jointly
one Arbitrator; the respondent(s), irrespective of number, shall nominate
jointly one Arbitrator, and a third Arbitrator will be nominated jointly by the
first two Arbitrators and shall serve as chairman of the arbitration tribunal.
In the event the claimant(s) or respondent(s) or the first two Arbitrators shall
fail to nominate or agree the joint nomination of an Arbitrator or the third
Arbitrator within the time limits specified by the Rules, such Arbitrator shall
be appointed promptly by the ICC. The arbitration tribunal shall have no
authority to award punitive or punitive-type damages. The award of the
arbitration tribunal shall be final and binding upon the disputing parties. Any
party to an award may apply to any court of competent jurisdiction for
enforcement of such award and, for purposes of the enforcement of such award,
the Parties irrevocably and unconditionally submit to the jurisdiction of any
court of competent jurisdiction and waive any defenses to such enforcement based
on inconvenient forum. Each Party expressly consents and submits to the
jurisdiction of any State or Federal court in the County of New York, State of
New York, in connection with, arising out of or relating to any arbitration
hereunder and waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such


63



--------------------------------------------------------------------------------





proceeding, that it is not subject personally to the jurisdiction of such court
or that the proceeding is brought in an inconvenient forum, or that the venue of
the proceeding is improper.
(b)    Notwithstanding the foregoing, the Parties hereby consent to and agree
that in addition to any recourse to arbitration as set out in this Section 10.1,
any Party may, to the extent permitted under the rules and procedures of the
ICC, seek an interim injunction or other form of relief from the ICC as provided
for in its Rules. Such application shall also be governed by, and construed in
accordance with, the laws of the State of New York.
(c)    By agreeing to arbitration, (i) the Parties do not intend to deprive any
court of competent jurisdiction of its ability to issue any form of provisional
or equitable remedy, including but not limited to a preliminary injunction,
injunction, action for specific performance or attachment in aid of the
arbitration, or any interim or conservatory measure and (ii) a request for a
provisional remedy or interim or conservatory measure by a Party to a court
shall not be deemed a waiver of this agreement to arbitrate.

10.2    Notices. Any notice pursuant to this Agreement shall be given in writing
by (a) personal delivery, or (b) reputable overnight delivery service with proof
of delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) legible facsimile transmission or as a
PDF or similar attachment to an electric mail transmission. Any such notice
shall be sent to the intended addressee at the address set forth below, or to
such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile transmission or by electronic mail attachment, as of the date of the
facsimile transmission or electronic mail. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
shall be as follows:


(a)    if to Buyer, to:
Taikang Asset Management Co., Ltd.
10/F, Taikang Life Building
156 Fuxingmennei Street
Xicheng District
Beijing 100031, China
Attention:    Zuyu Tan
Yan He
Lin Xu
Email:
tanzy02@taikangamc.com.cn

heyan21@taikangamc.com.cn
xulin16@taikangamc.com.cn




64



--------------------------------------------------------------------------------





with copies (which shall not constitute notice) to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attention:    John A. Marzulli, Jr., Esq.
Stephanie Tang, Esq.
Lisa M. Brill, Esq.
Facsimile:
(646) 848-8590

Email:
jmarzulli@shearman.com

stephanie.tang@shearman.com
lbrill@shearman.com


(b)    if to any member of the Seller Group, to:
c/o NorthStar Realty Finance Corp.
399 Park Avenue
New York, New York 10022
Attention:    Jonathan Langer
Legal Department
Email:
langer@nsamgroup.com

legal@nsamgroup.com
with copies (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention:    Robert B. Schumer, Esq.
Harris B. Freidus, Esq
Ellen N. Ching, Esq.
Facsimile:
(212) 492-0097

Email:
rschumer@paulweiss.com

hfreidus@paulweiss.com
eching@paulweiss.com

10.3    Entire Agreement. This Agreement together with the Confidentiality
Agreement, the Transaction Documents and any certificates executed in connection
with the consummation of the Transactions, contain the entire agreement among
the parties with respect to the sale and purchase of the Purchased Interests and
supersede all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the Parties or their
representatives, written or oral, with respect thereto. The Parties have
voluntarily agreed to define their rights, liabilities and obligations
respecting the subject matter hereof exclusively in contract pursuant to the
express terms and provisions of this Agreement and the Parties expressly
disclaim that they are owed any duties or are entitled to any remedies not
expressly set forth in this Agreement. Furthermore, the Parties each hereby
acknowledge that this Agreement embodies the justifiable expectations of
sophisticated parties derived from arm’s-length


65



--------------------------------------------------------------------------------





negotiations; the parties specifically acknowledge that no Party has any special
relationship with another Party that would justify any expectation beyond that
of ordinary parties in an arm’s-length transaction.

10.4    Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by Buyer and Seller (on behalf of any member of the
Seller Group) or, in the case of a waiver, by the Party waiving compliance. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

10.5    Governing Law. This Agreement and all claims and causes of action
arising out of the negotiation and execution of this Agreement shall be governed
by and construed in accordance with the Laws of the State of New York without
regard to any conflict of Laws rules thereof that might indicate the application
of the Laws of any other jurisdiction.

10.6    Binding Effect; Assignment.
(a)    This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns. Except as provided in
Section 10.6(c), this Agreement is not assignable by any Party without the prior
written consent of the Seller, in the case of Buyer, or Buyer, in the case of
any member of the Seller Group. Notwithstanding the foregoing, Buyer may assign
this Agreement to one or more of its Affiliates; provided, that, any such
assignment shall not relieve Buyer of any of its obligations hereunder;
provided, further, that Buyer shall not make any assignment which could delay
the receipt of any PRC Approvals or affect Buyer’s ability to rely on any PRC
Approvals obtained prior to such assignment.
(b)    Subject to the terms of the applicable Side Letter, this Agreement shall
be effective on the date and upon completion of the recordal process with the
NDRC in accordance with PRC laws (such date, the “Effective Date”).
(c)    Notwithstanding anything in this Agreement to the contrary, Seller
(determined as of the date hereof) shall have the right to sell, assign or
transfer all or a portion of its JV HoldCo Interests and its rights with respect
thereto hereunder to a wholly-owned Subsidiary for purposes of effecting steps
2, 3 and 5 of the Pre-Closing Restructuring, as set forth in Exhibit A hereto.

10.7    Severability of Provisions. If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby. If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.


66



--------------------------------------------------------------------------------






10.8    Disclosure Schedule. Any disclosure in any section of the disclosure
schedule delivered by the Company to Buyer on the date hereof concurrently with
the entry into this Agreement (the “Disclosure Schedule”) shall be deemed
disclosed with respect to any other Section of this Agreement (in addition to
the Section referenced in such schedule) to the extent that it is reasonably
apparent from the wording of such disclosure that such disclosure is applicable
to such other Section).

10.9    Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.
Facsimile signatures or signatures received as a pdf attachment to electronic
mail shall be treated as original signatures for all purposes of this Agreement.

10.10    No Personal Liability. This Agreement (and each agreement, certificate
and instrument delivered pursuant hereto) shall not create or be deemed to
create or permit any personal liability or obligation on the part of any
partner, member, officer, director, employee, agent, Representative or investor
of any Party hereto, except as expressly set forth herein.



10.11    No Third Party Beneficiaries. Except as otherwise provided in
Section 6.4(c) (Financing), Article VIII (Indemnity) and Section 10.10 (No
Personal Liability), no provision of this Agreement is intended to, or shall,
confer any third party beneficiary or other rights or remedies upon any Person
other than the Parties hereto.
[Remainder of page intentionally left blank]








67



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
DERWOOD LIMITED
 
 
 
By:
/s/ Timothy Zhang
 
Name: Timothy Zhang
 
Title: Director

 
 
By:
/s/ Yan He
 
Name: Yan He
 
Title: Director

NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer

NORTHSTAR HEALTHCARE JV HOLDINGS, LLC
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer

NORTHSTAR TK HEALTHCARE REIT, LLC
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer

NORTHSTAR TK HEALTHCARE OPERATING COMPANY LLC
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer



[Signature Page 1 of 2 to Purchase and Sale Agreement]

--------------------------------------------------------------------------------





NORTHSTAR HEALTHCARE JV, LLC
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer

NRFC HEALTHCARE HOLDING COMPANY, LLC
 
By:
/s/ Jonathan Langer
 
Name: Jonathan Langer
 
Title: Chief Executive Officer





[Signature Page 2 of 2 to Purchase and Sale Agreement]